Exhibit 10.1

 

 

 

 

SEPARATION AND DISTRIBUTION AGREEMENT



 

by and between

FMC CORPORATION

and

LIVENT CORPORATION

Dated as of October 15, 2018

 

 

 

 

 



 

TABLE OF CONTENTS
__________________

 

Page

 

Article I
Definitions

 

Section 1.01.  Certain Definitions 6

 

Article II
The Separation

 

Section 2.01.  Pre-IPO Restructuring Transactions; Separation of Assets 19
Section 2.02.  Transfer of Assets and Assumption of Liabilities 20 Section
2.03.  Lithium Assets 21 Section 2.04.  Lithium Liabilities 23 Section
2.05.  Shared Assets; Shared Contracts 25 Section 2.06.  Additional Conveyance
Documents 26 Section 2.07.  Foreign Transfers 26 Section 2.08.  Transfers Not
Effected on or Prior to the Separation Date; Transfers Deemed Effective as of
the Separation Date 27 Section 2.09.  Intellectual Property License 28 Section
2.10.  Disclaimer of Representations and Warranties 29 Section 2.11.  Issuance
of Shares, Agreement to Make Separation Payment 29

 

Article III
IPO; Pre-IPO Transactions

 

Section 3.01.  The IPO 30 Section 3.02.  Conditions Precedent to Consummation of
the IPO 31

 

Article IV
The Distribution

 

Section 4.01.  The Distribution 32 Section 4.02.  Actions Prior to the
Distribution 33 Section 4.03.  Conditions to Distribution 33

 

Article V
Affirmative covenants

 

Section 5.01.  Consents and Governmental Approvals 34 Section 5.02.  Licenses
and Permits 35 Section 5.03.  Termination of Inter-Company Accounts and
Agreements 35 Section 5.04.  Financing Arrangements; Separation Payment 35
Section 5.05.  Guarantees 35

 

 



 

Section 5.06.  Bank Accounts; Cash Balances 36

 

Article VI
Exchange of Information; Confidentiality

 

Section 6.01.  Books and Records 37 Section 6.02.  Exchange of Information;
Archives 38 Section 6.03.  Ownership of Information 39 Section
6.04.  Compensation for Providing Information 39 Section 6.05.  Record Retention
39 Section 6.06.  Limitation of Liability 39 Section 6.07.  Other Agreements
Providing for Exchange of Information 39 Section 6.08.  Production of Witnesses;
Records; Cooperation 40 Section 6.09.  Confidentiality 40 Section
6.10.  Protective Arrangements 42 Section 6.11.  Preservation of Legal
Privileges 42 Section 6.12.  Tax Records 44

 

Article VII
Insurance Matters

 

Section 7.01.  Insurance Prior to the Distribution Time 44 Section
7.02.  Ownership of Existing Policies and Programs 44 Section 7.03.  Acquisition
and Maintenance of Post-Separation Insurance 45 Section 7.04.  Rights Under
Shared Policies 45 Section 7.05.  Claims Administration 46 Section
7.06.  Non-Waiver of Rights to Coverage 47

 

Article VIII
Mutual Releases; Indemnification

 

Section 8.01.  Mutual Release of Pre-Closing Claims 47 Section
8.02.  Indemnification by the Company 49 Section 8.03.  Indemnification by
Parent 50 Section 8.04.  Third-Party Claims 51 Section 8.05.  Survival of
Indemnification Obligations 52 Section 8.06.  Limitation of Liability 53 Section
8.07.  Additional Matters 54 Section 8.08.  Remedies Cumulative 54 Section
8.09.  Existing Litigation 54

 

Article IX
Miscellaneous

 

Section 9.01.  Termination 55 Section 9.02.  Expenses 56 Section 9.03.  Dispute
Resolution 56 Section 9.04.  Governing Law; Exclusive Forum 56

 

3



 



Section 9.05.  Waiver of Jury Trial 57 Section 9.06.  Specific Performance 57
Section 9.07.  Counterparts; Entire Agreement; Conflicting Agreements 57 Section
9.08.  No Construction Against Drafter 58 Section 9.09.  Assignability 58
Section 9.10.  Third-Party Beneficiaries 59 Section 9.11.  Notices 59 Section
9.12.  Severability 59 Section 9.13.  Headings 60 Section 9.14.  Survival of
Covenants 60 Section 9.15.  Waivers of Default 60 Section 9.16.  Amendments 60
Section 9.17.  Interpretation 60



 

4



 

SEPARATION AND DISTRIBUTION AGREEMENT

 

THIS SEPARATION AND DISTRIBUTION AGREEMENT, dated as of October 15, 2018, is by
and between FMC CORPORATION, a Delaware corporation (“Parent”), and LIVENT
CORPORATION, a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned to
them in ‎Article I hereof.

 

R E C I T A L S

 

WHEREAS, the Board of Directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its stockholders to separate the
Lithium Business from the Parent Business (the “Separation”);

 

WHEREAS, the Company has been incorporated for this purpose and has not engaged
in activities except in preparation for the Separation and the exchange, sale
and distribution of its stock;

 

WHEREAS, in furtherance of the foregoing, on or prior to the date of the
consummation of the IPO (the “Separation Date”), Parent transferred to the
Company the capital stock and equity interests of the Lithium Subsidiaries
(which then held substantially all of the Lithium Assets and had previously
assumed the Lithium Liabilities in accordance with the Plan of Reorganization,
all as more fully described in this Agreement, the Ancillary Agreements and the
Plan of Reorganization) (the “Contribution”) and, in exchange therefor, the
Company (i) issued to Parent, on or prior to the date hereof, shares of Company
Common Stock, and (ii) shall pay Parent, following the Separation Date, an
amount in cash equal to the net cash proceeds from the sale of shares of Company
Common Stock in the IPO (including the net cash proceeds from the exercise of
any over-allotment option), as determined in good faith by the Company Board, or
any committee thereof, which determination shall be conclusive (the “Separation
Payment”);

 

WHEREAS, the Parent Board has further determined that it is appropriate and
desirable, on the terms and conditions contemplated hereby, for an offer and
sale to the public of a limited number of shares of the common stock, par value
$0.001 per share, of the Company (the “Company Common Stock”), to take place
pursuant to a registration statement on Form S-1, as more fully described in
this Agreement and the Ancillary Agreements (the “IPO”);

 

WHEREAS, in connection with the Pre-IPO Restructuring Transactions, the Company
has entered into the Company Financing Arrangements;

 

WHEREAS, after the IPO, Parent intends to transfer shares of Company Common
Stock to stockholders of Parent by means of one or more distributions by Parent
to its stockholders of shares of Company Common Stock or one or more offers to
stockholders of Parent to exchange their Parent Common Stock for shares of
Company Common Stock (any combination thereof, the “Distribution”);

 

5



 

WHEREAS, for U.S. federal and state income tax purposes, it is intended that (i)
the Contribution and Distribution, if effected, taken together, will qualify as
a “reorganization” within the meaning Section 368(a)(1)(D) of the Internal
Revenue Code of 1986, as amended (the “Code”), and (ii) the Distribution and the
Separation Payment, if effected, will qualify as tax-free transactions by reason
of Sections 355 and 361 of the Code (in each case, also qualifying for such
treatment under the corresponding provisions of state Law);

 

WHEREAS, this Agreement, together with the Ancillary Agreements, Local
Separation Agreements and other documents implementing the Separation, is
intended to be, and is hereby adopted as, a “plan of reorganization” within the
meaning of Treas. Reg. Section 1.368-2(g); and

 

WHEREAS, it is appropriate and desirable to set forth herein and in the
Ancillary Agreements the principal corporate transactions required to effect the
Separation (including the Pre-IPO Restructuring Transactions), the Company
Financing Arrangements, the Contribution, the IPO, and the Distribution, if
effected, and certain other agreements that will govern certain matters relating
thereto (collectively, the “Transactions”), and the relationship of Parent, the
Company and their respective Subsidiaries following the IPO, including as set
out in the Shareholders’ Agreement between Parent and the Company entered into
in connection with the IPO, as amended, modified or supplemented from time to
time (the “Shareholders’ Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:

 

Article I
Definitions

 

Section 1.01. Certain Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

 

“Additional Company Transfer Documents” has the meaning set forth in ‎Section
2.06.

 

“Additional Parent Transfer Documents” has the meaning set forth in ‎Section
2.06.

 

“Additional Transfer Documents” has the meaning set forth in ‎Section 2.06.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession,

 

6



 

directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise. It is expressly agreed
that, from and after the Separation Date, solely for purposes of this Agreement,
(1) no member of the Lithium Group shall be deemed to be an Affiliate of any
member of the Parent Group and (2) no member of the Parent Group shall be deemed
to be an Affiliate of any member of the Lithium Group.

 

“Agreement” means this Separation and Distribution Agreement, including all of
the schedules and exhibits hereto.

 

“Ancillary Agreements” means the Shareholders’ Agreement, the Transition
Services Agreement, the Tax Matters Agreement, the Employee Matters Agreement,
the Trademark License Agreement, the Registration Rights Agreement, the Local
Separation Agreements, the Additional Transfer Documents and any other
agreements, instruments or certificates related thereto or to the Transactions
and including any exhibits, schedules, attachments, tables or other appendices
thereto.

 

“Assets” means assets, properties, claims and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), of every kind, character and description, whether real, personal
or mixed, tangible, intangible or contingent, in each case whether or not
recorded or reflected or required to be recorded or reflected on the books and
records or financial statements of any Person, including the following:

 

(a) all accounting and other legal and business books, records, ledgers and
files and all personnel records, in each case, whether printed, electronic,
contained on storage media or written, or in any other form;

 

(b) all apparati, computers and other electronic data processing and
communication equipment, telephone and facsimile numbers, fixtures, machinery,
furniture, office equipment, IT Assets, automobiles, motor vehicles and other
transportation equipment, special and general tools, test devices, prototypes
and models, and other tangible personal property;

 

(c) all inventories of materials, parts, biological materials, lithium minerals
or metals, concentrates, analytical and research materials, raw materials,
supplies, and work-in-process and finished goods and products, in each case of
whatever kind, nature or description;

 

(d) all interests in real property of whatever nature, including but not limited
to easements, servitudes, land use and mineral rights, leases, licenses,
subleases or security interests, whether as owner, mortgagee, lessor, sublessor,
lessee, sublessee or otherwise;

 

(e) all interests in any capital stock or other equity interests of any Person,
all bonds, notes, debentures or other securities issued by any Person, all
loans, advances or other extensions of credit or capital contributions to any
Person and all other investments in any Person;

 

7



 

(f) all leases of personal property, open purchase orders for raw materials,
supplies, parts or services, and other similar Contracts;

 

(g) all deposits, letters of credit, and performance and surety bonds;

 

(h) all Intellectual Property;

 

(i) all IP/IT Contracts;

 

(j) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product data and literature, artwork, designs,
formulations and specifications, quality records and reports, and other books,
records, studies, surveys, reports, plans and documents, other than any
Intellectual Property in any of the foregoing;

 

(k) all prepaid expenses, trade accounts, and other accounts and notes
receivable;

 

(l) all Contracts and rights thereunder, all claims or rights against any Person
arising from the ownership of any Asset, all rights in connection with any bids
or offers, and all claims, choices in action and similar rights, whether accrued
or contingent;

 

(m) all employee Contracts, including the right thereunder to restrict an
employee thereunder from competing in certain respects;

 

(n) all rights under insurance policies and all rights in the nature of
insurance, indemnification, recovery or contribution;

 

(o) all licenses, permits, approvals, consents, registrations and
authorizations, including, without limitation, marketing authorizations for any
products requiring such to be sold, which have been issued by or obtained from
any Governmental Authority;

 

(p) all cash or cash equivalents, certificates of deposit, banker’s acceptances
and other investment securities of any form or maturity, and all bank accounts,
lock boxes and other deposit arrangements, and all brokerage accounts;

 

(q) all receivables from Tax authorities; and

 

(r) all interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.

 

“Bromborough Indemnity Deed” means that certain Deed of Indemnity, dated as of
December 28, 2017, by and among FMC Chemicals Limited (a Lithium Subsidiary),
Parent, FMC Chemicals Pension Plan Limited (a Lithium Subsidiary), and certain
other parties named therein, with respect to the indemnification of certain

 

8



 

Liabilities associated with the winding-up of the FMC Chemicals Pension Plan.
For the avoidance of doubt, any Liabilities of any member of the Parent Group
arising out of or relating to the Bromborough Indemnity Deed shall be a Lithium
Liability and subject to the rights and obligations of the parties in ‎Article
VIII of this Agreement.

 

“Business” means the Lithium Business or the Parent Business, as the context
requires.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by Law to be closed in New
York, New York.

 

“Code” has the meaning set forth in the recitals hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Accounts” has the meaning set forth in ‎Section 5.06(b).

 

“Company Balance Sheet” means the consolidated balance sheet of the Company as
set forth in the IPO Registration Statement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available), of (a) all minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records of each member of the Lithium Group, (b)
all books and records primarily relating to (i) Lithium Participants, (ii) the
purchase of materials, supplies and services for the Lithium Business, and (iii)
dealings with customers of the Lithium Business, and (c) all files relating
exclusively to any Lithium Asset, Lithium Liabilities, or any Action the
Liability of which is a Lithium Liability.

 

“Company Common Stock” has the meaning set forth in the recitals.

 

“Company Credit Facility” means that certain Credit Agreement, dated as of
September 28, 2018, by and among the Company and FMC Lithium USA Corp., a
Delaware corporation, as borrowers, certain Subsidiaries of the Company from
time to time party thereto as guarantors, each lender from time to time party
thereto and Citibank, N.A., as administrative agent and collateral agent for the
lenders, as may be amended and restated, supplemented or otherwise modified from
time to time.

 

“Company Debt Obligations” means all Indebtedness of the Company or any member
of the Lithium Group, including without limitation Indebtedness incurred
pursuant to the Company Financing Arrangements.

 

“Company Financing Arrangements” means the Company Credit Facility.

 

“Company Indemnitees” has the meaning set forth in ‎Section 8.03.

 

9



 

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.

 

“Contract” means any written or oral commitment, contract, subcontract,
agreement, lease, sublease, license, understanding, sales order, purchase order,
instrument, indenture, note or other commitment that is binding on any Person or
any part of its property under applicable Law.

 

“Contribution” has the meaning set forth in the recitals.

 

“Covered Claims” has the meaning set forth in ‎Section 7.04.

 

“Disclosing Party” has the meaning set forth in ‎Section 6.09(a).

 

“Disclosure Documents” means any form, statement, schedule or other material
filed with or furnished to the SEC or any other Governmental Authority by or on
behalf of any party or any of its controlled Affiliates, and also any
information statement, prospectus, offering memorandum, offering circular or
similar disclosure document (including in connection with the IPO) and any
schedule thereto or document incorporated therein by reference, whether or not
filed with or furnished to the SEC or any other Governmental Authority.

 

“Dispute” has the meaning set forth in ‎Section 9.03.

 

“Distribution” has the meaning set forth in the recitals.

 

“Distribution Date” means the date of the Distribution or, if no Distribution
has occurred, the date that Parent ceases to hold in excess of 50% of the
outstanding shares of Company Common Stock.

 

“Employee Matters Agreement” means the Employee Matters Agreement, dated on or
about the Separation Date, by and between Parent and the Company, including all
schedules and exhibits thereto, as amended, modified or supplemented from time
to time.

 

“Environmental Law” means any Law relating to (A) human or occupational health
and safety; (B) pollution or protection of the environment (including ambient
air, indoor air, water vapor, surface water, groundwater, wetlands, drinking
water supply, land surface or subsurface strata, biota and other natural
resources); or (C) Hazardous Materials including any Law relating to exposure
to, or use, generation, manufacture, processing, management, treatment,
recycling, storage, disposal, emission, discharge, transport, distribution,
labeling, presence, possession, handling, Release or threatened Release of, any
Hazardous Material and any Law relating to recordkeeping, notification,
disclosure, registration and reporting requirements respecting Hazardous
Materials.

 

“Environmental Liabilities” means all Liabilities (including all removal,
remediation, reclamation, cleanup or monitoring costs, investigatory costs,
response costs, natural resources damages, property damages, personal injury
damages, costs of compliance with any product take-back requirements or with any
settlement, judgment or

 

10



 

other determination of Liability and indemnity, contribution or similar
obligations and all costs and expenses, interest, fines, penalties or other
monetary sanctions in connection therewith) relating to, arising out of or
resulting from any (a) (i) Environmental Law, (ii) actual or alleged generation,
use, storage, manufacture, processing, recycling, labeling, handling,
possession, management, treatment, transportation, distribution, emission,
discharge or disposal, or arrangement for the transportation or disposal, of any
Hazardous Material, or (iii) actual or alleged presence, Release or threatened
Release of, or exposure to, any Hazardous Material (including to the extent
relating to the actual or alleged exposure to Hazardous Material, any claims
that arise under, or are covered by, workers’ compensation laws and/or workers’
compensation, disability or other insurance providing medical care and/or
compensation to injured workers) or (b) Contract or other consensual arrangement
pursuant to which Liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means Governmental Approvals relating to or required by
Environmental Laws.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Existing Lithium Litigation Matters” means those matters set forth on Schedule
1.01 under the heading “Existing Lithium Litigation Matters.”

 

“FIFO Basis” means, with respect to the payment of claims pursuant to the same
Shared Policy, the payment in full of each successful claim (regardless of
whether a member of the Parent Group or the Lithium Group is the claimant) in
the order in which such successful claim is approved by the insurance carrier,
until the limit of the applicable Shared Policy is met.

 

“GAAP” means accounting principles generally accepted in the United States of
America.

 

“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, licenses, permits or authorizations
to be obtained from, any Governmental Authority, and any financial instruments
or assurances required to be maintained in connection with such Governmental
Approvals.

 

“Governmental Authority” means any nation or Government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, Government and any executive official thereof.
As used in this definition, “Government” is meant to include all levels and
subdivisions of any U.S. or non-U.S. governments (i.e., local, regional or
national, and administrative, legislative or executive).

 

11



 

“Group” means either the Lithium Group or the Parent Group, as the context
requires.

 

“Guarantee” has the meaning set forth in ‎Section 5.05.

 

“Hazardous Material” means (a) any petroleum or petroleum products, radioactive
materials, toxic mold, radon, asbestos or asbestos-containing materials in any
form, lead-based paint, urea formaldehyde foam insulation, Per- and
Polyfluoroalkyl Substances (PFAs) or polychlorinated biphenyls (PCBs); and (b)
any chemicals, materials, substances, compounds, mixtures, products or
byproducts, biological agents, living or genetically modified materials,
pollutants, contaminants or wastes that are now or hereafter become defined or
characterized as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “special waste,” “toxic substances,”
“pollutants,” “contaminants,” “toxic,” “dangerous,” “corrosive,” “flammable,”
“reactive,” “radioactive,” or words of similar import, under any Environmental
Law.

 

“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (f)
all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all guarantees by such Person of indebtedness of others, (h) all
capital lease obligations of such Person and (i) all securities or other similar
instruments convertible or exchangeable into any of the foregoing, but excluding
daily cash overdrafts associated with routine cash operations.

 

“Indemnifying Party” has the meaning set forth in ‎Section 8.06(a).

 

“Indemnitee” has the meaning set forth in ‎Section 8.06(a).

 

“Indemnity Payment” has the meaning set forth in ‎Section 8.06(a).

 

“Independent Directors” has the meaning set forth in ‎Section 9.03.

 

“Information” means all information in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, Contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software (including all source code of such
programs and software), marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged

 

12



 

communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, personnel or business information or data.

 

“Insurance Proceeds” means those monies:

 

(a) received by an insured from a third-party insurance carrier;

 

(b) paid by a third-party insurance carrier on behalf of the insured; or

 

(c) received (including by way of setoff) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability;

 

in each such case net of any deductibles, self-insured retentions, claims
handling and administrative costs, Tax surcharges, state assessments,
reinsurance costs and other related costs or expenses incurred in the collection
thereof and excluding, for the avoidance of doubt, proceeds from any
self-insurance, captive insurance or similar program.

 

“Intellectual Property” means all intellectual property throughout the world,
including all U.S. and foreign (i) patents, invention disclosures, and all
related continuations, continuations-in-part, divisionals, provisionals,
renewals, reissues, re-examinations, additions, extensions (including all
supplementary protection certificates), and all applications and registrations
therefor, (ii) trademarks, service marks, names, corporate names, trade names,
domain names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin and all applications and registrations
therefor, together with the goodwill symbolized by any of the foregoing
(collectively, “Trademarks”), (iii) copyrights and copyrightable subject matter
and all applications and registrations therefor, (iv) any and all trade secrets,
confidential data and technical information, including practices, techniques,
methods, processes, inventions, developments, specifications, formulations,
manufacturing processes, structures, chemical or biological manufacturing
control data, analytical and quality control information and procedures,
pharmacological, toxicological and clinical test data and results, stability
data, studies and procedures and regulatory information (v) computer software
(including source code, object code, firmware, operating systems and
specifications), (vi) databases and data collections and (vii) all rights to sue
or recover and retain damages and costs and attorneys’ fees for the past,
present or future infringement, misappropriation or other violation of any of
the foregoing.

 

“IP/IT Contracts” means all Contracts related to Intellectual Property and/or IT
Assets.

 

“IPO” has the meaning set forth in the recitals.

 

“IPO Registration Statement” means the registration statement on Form S-l (File
No. 333-183254) filed under the Securities Act, pursuant to which the Company
Common Stock to be issued in the IPO will be registered, together with all
amendments

 

13



 

thereto (including post-effective amendments and registration statements filed
pursuant to Rule 462(b) under the Securities Act).

 

“IT Assets” shall mean computers, hardware, software, firmware, middleware,
servers, workstations, routers, hubs, switches, data communications lines, and
all other information technology assets, including all associated documentation
related to any of the foregoing.

 

“Law” means any United States or non-United States federal, national,
supranational, state, provincial, local or similar law (including common law),
statute, ordinance, regulation, rule, code, order, treaty, license, permit,
authorization, registration, approval, consent, decree, injunction, judgment,
notice of liability, request for information, binding judicial or administrative
interpretation or other requirement, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority.

 

“Liabilities” means any and all Indebtedness, claims, debts, Taxes, liabilities,
demands, causes of action, Actions and obligations, whether accrued, fixed or
contingent, mature or inchoate, known or unknown, reflected on a balance sheet
or otherwise, including, without limitation, those arising under any Law, Action
or judgment of any court of any kind or any award of any arbitrator of any kind,
and those arising under any Contract, commitment or undertaking.

 

“License” has the meaning set forth in ‎Section 2.09(a).

 

“Licensed IP” has the meaning set forth in ‎Section 2.09(a).

 

“Lien” means any mortgage, security interest, pledge, lien, charge, claim,
option, right to acquire, voting or other restriction, right-of-way, covenant,
condition, easement, encroachment, restriction on transfer, or other encumbrance
of any nature whatsoever.

 

“linked” has the meaning set forth in ‎Section 5.06(b).

 

“Lithium Assets” has the meaning set forth in ‎Section 2.03.

 

“Lithium Business” means all of the businesses and operations of the Company and
the members of the Lithium Group as described in the IPO Registration Statement.

 

“Lithium Group” means the Company, each Lithium Subsidiary and each other Person
that either (x) is controlled directly or indirectly by the Company immediately
after the Separation Date or (y) becomes controlled by the Company following the
Separation Date.

 

“Lithium Intellectual Property” means all Intellectual Property owned by Parent
or any of its Subsidiaries that are exclusively used or exclusively held for use
in the Lithium Business as of the Separation Date (other than any Parent Asset).

 

14



 

“Lithium IP/IT Contracts” means all IP/IT Contracts entered into by Parent or
any of its Subsidiaries that are exclusively used and exclusively held for use
in the Lithium Business as of the Separation Date.

 

“Lithium IT Assets” means all IT Assets owned by Parent or any of its
Subsidiaries that are exclusively used or exclusively held for use in the
Lithium Business as of the Separation Date.

 

“Lithium Liabilities” has the meaning set forth in ‎Section 2.04(a).

 

“Lithium Participants” has the meaning set forth in the Employee Matters
Agreement.

 

“Lithium Subsidiaries” means all of the Subsidiaries of the Company as of the
Separation Date, after giving effect to the Pre-IPO Restructuring Transactions,
including, for the avoidance of doubt, the Subsidiaries listed on Schedule 1.01
under the heading “Lithium Subsidiaries.”

 

“Local Separation Agreements” means each of the asset transfer agreements, share
transfer agreements, business transfer agreements, certificates of demerger and
merger and other agreements and instruments that provide for the transfer or
assumption of Lithium Assets and Lithium Liabilities by a member of the Parent
Group to a member of the Lithium Group as contemplated by the Plan of
Reorganization.

 

“Losses” means any and all damages, losses, deficiencies, Liabilities, Taxes,
obligations, penalties, judgments, settlements, claims, payments, fines,
charges, interest, costs and expenses, whether or not resulting from third-party
claims, including the costs and expenses of (i) any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and (ii)
the costs and expenses of attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder.

 

“NYSE” means the New York Stock Exchange.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Parent Accounts” has the meaning set forth in ‎Section 5.06(b).

 

“Parent Assets” has the meaning set forth in ‎Section 2.03(b).

 

“Parent Board” has the meaning set forth in the recitals.

 

“Parent Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available) of (a) minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records, of the Parent Group; (b) all books and
records relating to (i) Parent Participants, (ii) the purchase of materials,
supplies and services for the Parent Business and (iii) dealings with customers
of the Parent Business; and (c) all files relating to any

 

15



 

Action the Liability with respect to which is a Parent Liability.
Notwithstanding the foregoing, “Parent Books and Records” shall not include any
Tax Returns or other information, documents or materials relating to Taxes and
shall not include Company Books and Records.

 

“Parent Business” means any business or operations of the Parent Group (whether
conducted independently or in association with one or more third parties through
a partnership, joint venture or other mutual enterprise) other than the Lithium
Business.

 

“Parent Common Stock” means the common stock, par value $0.10 per share, of
Parent.

 

“Parent Credit Facilities” means any outstanding Indebtedness of Parent and its
Subsidiaries incurred prior to the Separation Date, of whatever sort, nature or
description.

 

“Parent Environmental Liabilities” means all Environmental Liabilities to the
extent that they constitute Parent Liabilities.

 

“Parent Group” means Parent, each of the Retained Subsidiaries and each other
Person that either (x) is controlled directly or indirectly by Parent
immediately after the Separation Date or (y) becomes controlled by Parent
following the Separation Date; provided, however, that neither the Company nor
any other member of the Lithium Group shall be members of the Parent Group.

 

“Parent Indemnitees” has the meaning set forth in ‎Section 8.02.

 

“Parent Liabilities” has the meaning set forth in ‎Section 2.04(b).

 

“Parent Participants” has the meaning set forth in the Employee Matters
Agreement.

 

“Parent Policies” has the meaning set forth in ‎Section 7.02.

 

“Parent Transaction” has the meaning set forth in ‎Section 6.09(e).

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity or any Governmental Authority.

 

“Plan of Reorganization” shall mean that certain FMC Corporation Lithium Spin
Transaction plan, dated as of September 21, 2018.

 

“Policies” or “Policy” shall mean insurance policies and insurance contracts of
any kind, including primary, excess and umbrella, comprehensive general
liability, directors and officers, automobile, products, workers’ compensation,
employee dishonesty, property and crime insurance policies and self-insurance,
captive insurance company arrangements, together with the rights, benefits and
privileges thereunder.

 

16



 

“Post-Separation Insurance Arrangements” has the meaning set forth in ‎Section
7.03.

 

“Pre-IPO Restructuring Transactions” means all of the transactions described in
the Plan of Reorganization that occur on or prior to the IPO.

 

“Privilege” has the meaning set forth in ‎Section 6.11(a).

 

“Receiving Party” has the meaning set forth in ‎Section 6.09(a).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or about the Separation Date, by and between Parent and the Company, as
amended, modified or supplemented from time to time.

 

“Related Claim” has the meaning set forth in ‎Section 7.04(d).

 

“Release” means any release, spill, emission, leaking, dumping, pumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into, onto, within or through the indoor or outdoor environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata, soil and sediments) or into, through, or within any property, building,
structure, fixture or equipment.

 

“Retained Subsidiaries” has the meaning set forth in ‎Section 2.03(b).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Segregated Account” has the meaning set forth in ‎Section 2.11(b).

 

“Separation” has the meaning set forth in the recitals.

 

“Separation Date” has the meaning set forth in the recitals.

 

“Separation Payment” has the meaning set forth in the recitals.

 

“Services” has the meaning set forth in the Transition Services Agreement.

 

“Shared Asset” has the meaning set forth in ‎Section 2.05(a).

 

“Shared Contracts” means each Contract entered into prior to the Separation Date
which is between Parent or any of its Subsidiaries (including any member of the
Lithium Group), on the one hand, and one or more third parties, on the other
hand, that has benefits or imposes obligations on the Lithium Business, but is
not a Lithium Asset, including those Contracts listed on Schedule 1.01 under the
heading “Shared Contracts,” except to the extent such Contract has been
previously severed, divided, mirrored or otherwise separated in accordance with
‎Section 2.01(b).

 

17



 

“Shared Facilities” means the production facilities, manufacturing sites,
warehouses, distribution centers, sales offices, data processing centers,
administrative offices or other facilities (whether owned or leased) of Parent
or any of the members of the Parent Group in which operations of both the
Lithium Business and the Parent Business are conducted as of the Separation
Date, including, without limitation, those listed on Schedule 1.01 under the
heading “Shared Facilities.”

 

“Shared Policies” has the meaning set forth in ‎Section 7.04.

 

“Shareholders’ Agreement” has the meaning set forth in the recitals.

 

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

 

“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code.

 

“Tax Matters Agreement” means the Tax Matters Agreement, dated on or about the
Separation Date, by and between Parent and the Company, as amended, modified or
supplemented from time to time.

 

“Tax-Free Status” means the qualification of the Contribution and the
Distribution, taken together, (X) (a) as a reorganization described in Sections
355(a) and 368(a)(1)(D) of the Code, (b) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(c) and
361(c) of the Code and (c) as a transaction in which Parent, the Company and the
holders of Parent Common Stock will recognize no income or gain for U.S. federal
income tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other
than, in the case of Parent and the Company, intercompany items or excess loss
accounts taken into account pursuant to the Treasury Regulations promulgated
pursuant to Section 1502 of the Code and (Y) as a transaction in which Parent
should recognize no income or gain for U.S. federal income tax purposes with
respect to the Separation Payment by reason of Sections 355 and 361 of the Code.

 

“Tax Opinion” has the meaning set forth in Section 4.03(d).

 

“Tax Return” has the meaning set forth in the Tax Matters Agreement.

 

“Taxes” has the meaning set forth in the Tax Matters Agreement.

 

“Third-Party Claim” has the meaning set forth in ‎Section 8.04(a).

 

18



 

“Trademark License Agreement” means the Trademark License Agreement, dated on or
about the Separation Date, by and between Parent and the Company, as amended,
modified or supplemented from time to time.

 

“Transactions” has the meaning set forth in the recitals.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
on or about the Separation Date, by and between Parent and the Company, as
amended, modified or supplemented from time to time.

 

“Trigger Time” means the later of the Separation Date or October 1, 2018.

 

“Underwriters” means the underwriters for the IPO.

 

“Underwriting Agreement” means the underwriting agreement to be entered into
among the Underwriters, the Company and Parent with respect to the IPO.

 

“Unrelated Claim” has the meaning set forth in ‎Section 7.04(d).

 

Article II
The Separation

 

Section 2.01. Pre-IPO Restructuring Transactions; Separation of Assets.

 

(a)       Prior to the Separation Date, and subject to ‎Section 2.02(d), the
parties hereto shall cause, or shall have caused, the Pre-IPO Restructuring
Transactions to be completed in accordance with the Plan of Reorganization.

 

(b)       Subject to ‎Section 2.05, on or prior to the date hereof, including in
connection with the Pre-IPO Restructuring Transactions, the Lithium Assets
(including Lithium Assets that are, or are contained in, the Shared Facilities)
shall, to the extent reasonably practicable (including taking into account the
costs of any actions taken), be severed, divided or otherwise separated from the
Parent Assets so that members of the Lithium Group will own and control the
Lithium Assets as of the Separation Date and members of the Parent Group will
own and control the Parent Assets as of the Separation Date. Such separation may
include subdivision of real property, subleasing or other division of shared
buildings or premises and allocation of shared working capital, equipment and
other Assets. Such separation is intended to be effected in a manner that does
not unreasonably disrupt either the Lithium Business or the Parent Business and
minimizes, to the extent reasonably practicable, current and future costs (and
losses of Tax or other economic benefits) of the respective Businesses and the
parties acknowledge that the Plan of Reorganization has been structured in a
manner that complies with this intent.

 

Section 2.02. Transfer of Assets and Assumption of Liabilities.

 

19



 

(a)       On or prior to the Separation Date, in accordance with the Plan of
Reorganization and to the extent not previously effected pursuant to the steps
of the Plan of Reorganization that have been completed prior to the date hereof:

 

(i)       Parent shall, and shall cause the members of the Parent Group to,
assign, transfer, convey and deliver to the Company, or certain of the members
of the Lithium Group designated by the Company, and the Company and the members
of the Lithium Group shall accept from Parent and the applicable members of the
Parent Group, all of Parent’s direct or indirect right, title and interest in
and to all of the Lithium Assets (it being understood that if any Lithium Asset
shall be held by a Lithium Subsidiary or a wholly owned Subsidiary thereof, such
Lithium Asset may be assigned, transferred, conveyed and delivered to the
Company or the applicable member of the Lithium Group as a result of the
transfer of all of the equity interests in such Lithium Subsidiary from Parent
or the applicable member of the Parent Group to the Company or the applicable
member of the Lithium Group);

 

(ii)       the Company and the members of the Lithium Group designated by the
Company shall accept, assume and agree faithfully to perform, discharge and
fulfill all the Lithium Liabilities in accordance with their respective terms;
the Company and the applicable members of the Lithium Group shall be responsible
for all Lithium Liabilities, regardless of when or where such Lithium
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Separation Date, regardless of where or
against whom such Lithium Liabilities are asserted or determined (including any
Lithium Liabilities arising out of claims made by Parent’s or the Company’s
respective directors, officers, employees, agents, Subsidiaries or Affiliates
against any member of the Parent Group or the Lithium Group) or whether asserted
or determined prior to the date hereof, and regardless of whether arising from
or alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the Parent Group or the Lithium Group, or any
of their respective directors, officers, employees, agents, Subsidiaries or
Affiliates;

 

(iii)       the Company shall cause the members of the Lithium Group to assign,
transfer, convey and deliver to certain of the members of the Parent Group
designated by Parent all of the direct or indirect right, title and interest in
and to any member of the Lithium Group in, to and under all Parent Assets not
already owned by a member of the Parent Group; and

 

(iv)       Parent, and certain of the members of the Parent Group designated by
Parent, shall accept and assume from the members of the Lithium Group and agree
faithfully to perform, discharge and fulfill certain Parent Liabilities of such
members of the Lithium Group, and Parent and the members of the Parent Group
shall be responsible for all Parent Liabilities, regardless of when or where
such Parent Liabilities arose or arise, or whether the facts on which they are
based occurred prior to or subsequent to the Separation Date, regardless of
where or against whom such Parent Liabilities are asserted or determined
(including any

 

20



 

such Parent Liabilities arising out of claims made by Parent’s or the Company’s
respective directors, officers, employees, agents, Subsidiaries or Affiliates
against any member of the Parent Group or the Lithium Group) or whether asserted
or determined prior to the date hereof, and regardless of whether arising from
or alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the Parent Group or the Lithium Group, or any
of their respective directors, officers, employees, agents, Subsidiaries or
Affiliates.

 

(b)       The Company hereby waives compliance by each and every member of the
Parent Group with the requirements and provisions of any “bulk-sale” or
“bulk-transfer” Laws of any jurisdiction that may otherwise be applicable with
respect to the transfer or sale of any or all of the Lithium Assets to any
member of the Lithium Group.

 

(c)       Parent hereby waives compliance by each and every member of the
Lithium Group with the requirements and provisions of any “bulk-sale” or
“bulk-transfer” Laws of any jurisdiction that may otherwise be applicable with
respect to the transfer or sale of any or all of the Parent Assets to any member
of the Parent Group.

 

(d)       Except as set forth on Schedule ‎2.02(d), any outstanding obligations
pursuant to any Local Separation Agreement that have not been fully performed by
the Separation Date shall be terminated and of no further force or effect on the
Separation Date.

 

Section 2.03. Lithium Assets. (a) For purposes of this Agreement, “Lithium
Assets” shall mean all of Parent’s and its Subsidiaries’ right, title and
interest as of the Separation Date, in and to:

 

(i)       all Assets (excluding any Intellectual Property, IP/IT Contracts and
IT Assets) reflected as assets of the Company and its Subsidiaries in the
Company Balance Sheet and all Assets acquired after the date of the Company
Balance Sheet that, had they been acquired on or before such date and owned as
of such date, would have been reflected on the Company Balance Sheet if prepared
in accordance with GAAP applied on a consistent basis, other than any such
Assets disposed of subsequent to the date of the Company Balance Sheet;

 

(ii)       except as expressly otherwise contemplated in this Agreement or any
Ancillary Agreement, any and all Assets (excluding any Intellectual Property,
IP/IT Contracts and IT Assets) of Parent and its Subsidiaries that are primarily
related to or primarily used or primarily held for use in connection with the
Lithium Business;

 

(iii)       all issued and outstanding capital stock and other equity interests
of the Lithium Subsidiaries and all other equity, partnership, membership, joint
venture and similar interests in any joint ventures or strategic partnerships
primarily related to or held in connection with the Lithium Business, including
such interests listed or described on Schedule 2.03(a)(iii);

 

21



 

(iv)       any Assets used or held for use in connection with the Lithium
Business that are not primarily related to the Lithium Business and that are
listed or described on Schedule ‎2.03(a)(iv);

 

(v)       all Lithium Intellectual Property, including the Intellectual Property
listed on Schedule 2.03(a)(v);

 

(vi)       all Lithium IP/IT Contracts, including the IP/IT Contracts listed on
Schedule 2.03(a)(vi);

 

(vii)       all Lithium IT Assets; and

 

(viii)       any and all Assets (A) that are expressly contemplated by this
Agreement or any other Ancillary Agreement (including any schedule or exhibit
hereto or thereto) as Assets to be transferred to the Company or any member of
the Lithium Group (excluding any Intellectual Property, IP/IT Contracts and IT
Assets) or (B) listed or described on Schedule 2.03(a)(viii).

 

Notwithstanding anything to the contrary in this Agreement, the Lithium Assets
shall not in any event include any Assets that are included in the Parent Assets
referred to in ‎Section 2.03(b).

 

(b)       For the purposes of this Agreement, “Parent Assets” shall mean
(without duplication):

 

(i)       the Assets listed or described on Schedule ‎2.03(b)(i);

 

(ii)       any and all Trademarks and/or domain names that include “FMC”;

 

(iii)       any and all Assets that are contemplated by this Agreement, any
Local Separation Agreement or any Ancillary Agreement (including any schedule or
exhibit hereto or thereto) as Assets to be retained by Parent or any other
Person in the Parent Group;

 

(iv)       the capital stock and other equity interests of each of Parent’s
Subsidiaries other than the Company and the Lithium Subsidiaries (collectively,
the “Retained Subsidiaries”); and

 

(v)       all other Assets of Parent and its Subsidiaries that are not Lithium
Assets.

 

Section 2.04. Lithium Liabilities. (a) For the purposes of this Agreement,
“Lithium Liabilities” shall mean (without duplication with ‎Section 2.04(b)), in
each case whether occurring or arising before, on or after the Separation Date:

 

(i)       any and all Liabilities, including any Environmental Liabilities
(other than the Parent Environmental Liabilities), reflected as liabilities or
obligations of the Company in the Company Balance Sheet and all Liabilities

 

22



 

incurred or arising after the date of the Company Balance Sheet that, had they
been incurred or arisen on or before such date, would have been reflected on the
Company Balance Sheet if prepared in accordance with GAAP applied on a
consistent basis, excluding any such Liabilities (or portions thereof) that have
been satisfied, paid or discharged subsequent to the date of the Company Balance
Sheet and prior to the Separation Date;

 

(ii)       any and all Liabilities, including any Environmental Liabilities
(other than the Parent Environmental Liabilities), to the extent relating to or
arising from any Lithium Asset or the Lithium Business, including, without
limitation, Liabilities relating to or arising from:

 

(A)       the conduct and operation of the Lithium Business (including as
conducted or operated by any predecessor of any member of the Parent Group or
the Lithium Group), at any time prior to, on or after the Separation Date
(including any Liability relating to, arising out of or resulting from any act
or failure to act by any director, officer, manager, member, employee or agent
of any member of the Parent Group or Lithium Group (whether or not such act or
failure to act is or was within such Person’s authority));

 

(B)       the conduct and operation of any other business conducted by any
member of the Lithium Group at any time after the Separation Date (including any
Liability relating to, arising out of or resulting from any act or failure to
act by any director, officer, manager, member, employee or agent of any member
of the Lithium Group (whether or not such act or failure to act is or was within
such Person’s authority));

 

(C)       the ownership, operation or use of any Lithium Assets (including any
Contracts of the Lithium Business and any real property, leasehold interests
facilities or mines currently or formerly owned, leased or operated by or in
connection with the Lithium Business);

 

(D)       any warranty or similar obligation entered into, created or incurred
in the course of business of the Lithium Business with respect to its products
or services;

 

(E)       any product liability claims or other claims of third parties relating
to any product developed, manufactured, marketed, distributed, leased or sold by
the Lithium Business;

 

(F)       any Action relating to the Lithium Business;

 

(G)       claims made by the Company’s directors, officers, employees, agents,
Subsidiaries or Affiliates against any member of the Parent Group or the Lithium
Group to the extent relating to the Lithium Business or the Transactions;

 

23



 

(H)       any of the terminated, divested or discontinued businesses and
operations of Parent and its Subsidiaries that would have comprised part of, or
related to, the Lithium Business had they not been terminated, divested or
discontinued prior to the Separation Date, including as listed or described on
Schedule 2.04(a)(ii)(H);

 

(I)       any and all Company Debt Obligations and any and all Liabilities
arising under Company Financing Arrangements; and

 

(J)       any Shared Contracts that are allocated to the Company pursuant to
‎Section 2.05;

 

(iii)       any and all Liabilities that are expressly contemplated by this
Agreement or any Ancillary Agreement (or any other schedules hereto or thereto)
as Liabilities to be retained, assumed or retired by the Company or any Person
in the Lithium Group (including any Lithium Subsidiary), and all agreements,
obligations and Liabilities of any Person in the Lithium Group under this
Agreement, any Local Separation Agreement or any of the Ancillary Agreements;

 

(iv)       any and all Environmental Liabilities to the extent relating to or
arising from the Lithium Assets or the Lithium Business, as currently or
formerly operated (including as conducted or operated by any predecessor of any
member of the Parent Group or the Lithium Group), and any currently or formerly
owned, leased or operated real property, facilities or mines of the foregoing,
including listed or described on Schedule 2.04(a)(iv); and

 

(v)       any and all Liabilities that are listed or described on Schedule
2.04(a)(v).

 

Notwithstanding anything to the contrary in this Agreement, the Lithium
Liabilities shall not in any event include any Liabilities that are included in
the Parent Liabilities referred to in ‎Section 2.04(b).

 

(b)       For the purposes of this Agreement, “Parent Liabilities” shall mean
the following (without duplication):

 

(i)       any and all Liabilities that are expressly contemplated by this
Agreement or any other Ancillary Agreement (or any other schedules hereto or
thereto) as Liabilities to be retained or assumed by Parent or any other member
of the Parent Group, and all agreements and obligations of any member of the
Parent Group under this Agreement or any of the other Ancillary Agreements;

 

(ii)       any and all Liabilities of a member of the Parent Group to the extent
relating to, arising out of or resulting from any Parent Assets; and

 

(iii)       any and all Liabilities of any members of the Parent Group or the
Lithium Group that are not Lithium Liabilities.

 

24



 

Section 2.05. Shared Assets; Shared Contracts. (a) Subject to the following
paragraphs (b) through (d) of this ‎Section 2.05 in respect of any Shared
Contract, with respect to any Asset that cannot reasonably be separated or
otherwise allocated as provided in ‎Section 2.01(b) prior to the Separation Date
(a “Shared Asset”), (i) no right, title or interest in such Shared Asset shall
be assigned, transferred or otherwise conveyed as of the Separation Date
pursuant to this Agreement notwithstanding ‎Section 2.02(a) and (ii) following
the Separation Date, without limiting any Services provided with respect to such
Shared Asset pursuant to the Transition Services Agreement, Parent, the Company
and the members of their respective Groups shall use their respective
commercially reasonable efforts to work together (and, if necessary and
desirable, to work with any applicable third party) in an effort to divide,
partially assign, modify and/or replicate (in whole or in part) such Shared
Asset such that each Group shall receive an Asset to be used in connection with
its respective Business in a manner consistent with past practice.

 

(b)       At the written request of the Company, Parent shall, and shall cause
the applicable members of the Parent Group to, to the extent not prohibited by
the terms of the applicable Shared Contract or applicable Law and except where
the benefits or rights under such Shared Contract are specifically provided
pursuant to an Ancillary Document, make available to the Company and the
applicable members of the Lithium Group benefits and rights pursuant to such
Shared Contract that are substantially equivalent to the benefits and rights
enjoyed by the Lithium Group under such Shared Contract prior to the Separation
Date; provided, however, that the Company and the applicable members of the
Lithium Group shall assume and discharge (or promptly reimburse Parent for) such
Liabilities under the applicable Shared Contracts that are associated with the
benefits and rights made available to them (allocated in a manner consistent
with past practice of Parent with respect to the Lithium Business), which shall
be Lithium Liabilities for all purposes hereunder. Notwithstanding the
foregoing, each party and its Group shall be responsible for any or all
Liabilities arising out of or resulting from such party’s or Group’s breach of
the relevant Shared Contract.

 

(c)       The parties shall, and shall cause the members of their respective
Group to, use their respective commercially reasonable efforts to work together
(and, if necessary and desirable, to work with the third party to each Shared
Contract) in an effort to divide, partially assign, modify and/or replicate (in
whole or in part) the respective rights and obligations under and in respect of
any Shared Contract, such that (i) a member of the Lithium Group is the
beneficiary of the rights and is responsible for the obligations related to that
portion of such Shared Contract relating to the Lithium Business, which rights
shall be a Lithium Asset and which Liabilities shall be a Lithium Liability, and
(ii) a member of the Parent Group is the beneficiary of the rights and is
responsible for the obligations related to such Shared Contract relating to the
Parent Business, which rights shall be a Parent Asset and which obligations
shall be a Parent Liability.

 

(d)       If Parent or any member of the Parent Group, on the one hand, or the
Company or any member of the Lithium Group, on the other hand, receives any
benefit or payment under any Shared Contract which was intended for the other
party or its Group, Parent, on the one hand, or the Company, on the other hand,
will use its respective commercially reasonable efforts, or will cause any
member of its Group to use

 

25



 

its commercially reasonable efforts, to deliver, transfer or otherwise afford
such benefit or payment to the other party.

 

Section 2.06. Additional Conveyance Documents. In furtherance of the assignment,
transfer and conveyance of Lithium Assets and the assumption of Lithium
Liabilities set forth in ‎Section 2.02, on or prior to the Separation Date, (i)
Parent shall execute and deliver, and shall cause its Subsidiaries to execute
and deliver, such bills of sale, stock powers, certificates of title, deeds,
assignments of Contracts and other instruments of transfer, conveyance and
assignment (collectively, the “Additional Parent Transfer Documents”) as and to
the extent necessary to evidence the transfer, conveyance and assignment of all
of Parent’s and its Subsidiaries’ right, title and interest in and to the
Lithium Assets to the Company, and (ii) the Company shall execute and deliver to
Parent, and shall cause its Subsidiaries to execute and deliver, such bills of
sale, stock powers, certificates of title, assumptions of Contracts and other
instruments of assumption (collectively, the “Additional Company Transfer
Documents,” and together with the Additional Parent Transfer Documents, the
“Additional Transfer Documents”) as and to the extent necessary to evidence the
valid and effective assumption of the Lithium Liabilities by the Company or a
Subsidiary of the Company. For the avoidance of doubt, Additional Transfer
Documents shall exclude the Local Separation Agreements.

 

Section 2.07. Foreign Transfers. Parent shall use its reasonable best efforts to
effect the legal separation of the Lithium Assets and Lithium Liabilities, on
the one hand, from the Parent Assets and the Parent Liabilities, on the other
hand, that are located in jurisdictions outside the United States prior to or on
the Separation Date in accordance with the Plan of Reorganization, including
pursuant to the Pre-IPO Restructuring Transactions. If all of the transactions
necessary to effectuate such legal separation in jurisdictions outside the
United States are not completed on or before the Separation Date, then Parent
may, at its election, (a) delay the Separation Date until such time as the legal
separation of such Assets and Liabilities in jurisdictions outside the United
States is completed or (b) consummate the IPO on the Separation Date
notwithstanding that such legal separation of Assets and Liabilities in
jurisdictions outside the United States has not yet been completed; provided
that in the case of clause (b), Parent shall, and shall cause the members of the
Parent Group to, use commercially reasonable efforts to complete such legal
separation as soon as practicable following the Separation Date in accordance
with ‎Section 2.08 in all respects.

 

Section 2.08. Transfers Not Effected on or Prior to the Separation Date;
Transfers Deemed Effective as of the Separation Date. (a) To the extent that any
transfers of Assets (including the capital stock or equity interests of any
Lithium Subsidiary or Retained Subsidiary) or assumptions of Liabilities
contemplated by this ‎Article II shall not have been consummated on, at or prior
to the Separation Date because of a necessary Consent or Governmental Approval
or because a condition precedent to any such transfer has not been satisfied or
any relevant fact related thereto has not been realized, the parties shall
cooperate to effect such transfers or assumptions, as the case may be, as
promptly following the Separation Date as shall be practicable.

 

26



 

(b)       Nothing herein shall be deemed to require the transfer of any Assets
or the assumption of any Liabilities which by their terms or operation of Law
cannot be transferred or assumed without the receipt of an applicable Consent or
Governmental Approval; provided, however, that the parties shall, and shall
cause the members of their respective Groups to, cooperate and use commercially
reasonable efforts to seek to obtain any necessary Consents or Governmental
Approvals for the transfer of all Assets and assumption of all Liabilities
contemplated to be transferred or assumed pursuant to this ‎Article II. In the
event that any transfer of Assets or assumption of Liabilities contemplated by
this Agreement has not been consummated at or prior to the Separation Date
(including any Assets or Liabilities described in ‎Section 2.07 and the proviso
thereto), then from and after the Separation Date, (i) the party (or relevant
member in its Group) retaining such Asset shall thereafter hold (or shall cause
such member in its Group to hold) such Asset for the use and benefit of the
party (or relevant member in its Group) entitled thereto (at the expense of the
Person entitled thereto) and (ii) the party intended to assume such Liability
shall, or shall cause the applicable member of its Group to, pay or reimburse
the party (or the relevant member of its Group) retaining such Liability for all
amounts paid or incurred in connection with the retention of such Liability. In
addition, the party retaining such Asset or Liability (or relevant member of its
Group) shall (or shall cause such member in its Group to) treat, insofar as
reasonably possible and to the extent permitted by applicable Law, such Asset or
Liability in the ordinary course of business in accordance with past practice
and take such other actions as may be reasonably requested by the party to which
such Asset or Liability is to be transferred or assumed in order to place such
party, insofar as reasonably possible, in the same position as if such Asset or
Liability had been transferred or assumed on or prior to the Separation Date as
contemplated hereby and so that all the benefits and burdens relating to such
Asset or Liability, including possession, use, risk of loss, potential for gain,
and dominion, control and command over such Asset or Liability, are to inure
from and after the Separation Date to the relevant member of the Parent Group or
the Lithium Group, as the case may be, entitled to the receipt of such Asset or
Liability. In furtherance of the foregoing, the parties agree that, as of the
Separation Date, each party shall be deemed to have acquired complete and sole
beneficial ownership over all of the Assets, together with all rights, powers
and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of this Agreement all of the Liabilities, and all
duties, obligations and responsibilities incident thereto, which such party is
entitled to acquire or required to assume pursuant to the terms of this
Agreement or, as applicable, an Ancillary Agreement.

 

(c)       If and when the Consents, Governmental Approvals and/or conditions or
facts, the absence, non-satisfaction or existence of which caused the deferral
of transfer of any Asset or assumption of any Liability pursuant to ‎Section
2.08(b), are obtained, satisfied or realized, the transfer or assignment of the
applicable Asset or Liability shall be effected in accordance with and subject
to the terms of this Agreement and/or the applicable Ancillary Agreement as
promptly as practicable after the receipt of such Consents, Governmental
Approvals, satisfaction of such conditions or realization of such facts.

 

Section 2.09. Intellectual Property License.

 

27



 

(a)       License Grant. Effective from and after the Separation Date, Parent
(on behalf of the Parent Group) hereby grants to the Company a non-exclusive,
worldwide, fully paid-up, royalty-free, non-transferable (except as set forth
herein), non-sublicensable (except as set forth herein) license under the
Intellectual Property owned by the Parent Group as of the Separation Date and
included in the Parent Assets (other than any Trademarks), but only to the
extent used or held for use in the Lithium Business on or prior to the
Separation Date, (the “Licensed IP”) to use, reproduce, create derivative works
of, modify, distribute, make, have made, sell, offer for sale or import products
and services solely in connection with the operation of the Lithium Business as
conducted as of the Separation Date (the “License”).

 

(b)       Sublicensing. The License includes the right for the Company to grant
a sublicense to (i) any Lithium Subsidiary and (ii) manufacturers, suppliers,
distributors, contractors or consultants of the Lithium Business solely for the
purpose of providing products and services to, or otherwise acting on behalf of
and at the direction of, the Company; provided that (x) each permitted
sublicensee under clauses (i) or (ii) of this ‎Section 2.09(b) shall be bound by
all obligations of Company under this Agreement relating to the License; (ii)
Company shall be liable for any breach of the terms and conditions of this
Agreement with respect to the License by any such sublicensee and (iii) any
sublicense granted hereunder shall terminate upon the termination of the
License.

 

(c)       Retention of Rights. The Company (on behalf of the Lithium Group)
acknowledges and agrees that, as between the Lithium Group and the Parent Group,
the Parent or another member of the Parent Group is the sole and exclusive owner
of all right, title and interest in and to the Licensed IP. All rights not
expressly granted by Parent (on behalf of the Parent Group) herein are hereby
retained by the Parent Group. The License (including any sublicensing rights
granted in ‎Section 2.09(b) are subject to, and limited by, any and all
licenses, rights, limitations and restrictions with respect to the Licensed IP
previously granted to or otherwise obtained by any third party that are in
effect as of the Separation Date.

 

(d)       Assistance. Without limitation of the Services to be provided under
the Transition Services Agreement, the Parent Group shall not be obligated to
provide any materials or embodiments of or related to the Licensed IP or any
documentation, assistance, training, guidance, maintenance, support or any other
service of any kind whatsoever to the Company or any of its permitted
sublicensees with respect to its or their use, installation or maintenance of
the Licensed IP.

 

Section 2.10. Disclaimer of Representations and Warranties. (a) EACH OF PARENT
(ON BEHALF OF ITSELF AND EACH PERSON IN THE PARENT GROUP) AND THE COMPANY (ON
BEHALF OF ITSELF AND EACH PERSON IN THE LITHIUM GROUP) UNDERSTANDS AND AGREES
THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PARTY TO THIS AGREEMENT, ANY
ANCILLARY AGREEMENT, ANY LOCAL SEPARATION AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT CONTEMPLATED BY THIS AGREEMENT, ANY ANCILLARY AGREEMENT, ANY LOCAL
SEPARATION AGREEMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING TO ANY

 

28



 

OTHER PARTY HERETO OR THERETO IN ANY WAY, EXPRESS OR IMPLIED, AS TO THE ASSETS,
BUSINESSES OR LIABILITIES TRANSFERRED, ASSUMED OR LICENSED AS CONTEMPLATED
HEREBY OR THEREBY, AS TO ANY CONSENTS OR GOVERNMENTAL APPROVALS REQUIRED IN
CONNECTION HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM ANY LIENS OF,
OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE
OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO
ANY CLAIM OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS
TO THE LEGAL SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT
DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE
EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET
FORTH HEREIN, ALL SUCH ASSETS ARE BEING TRANSFERRED OR LICENSED ON AN “AS IS,”
“WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM
OR SIMILAR FORM DEED OR CONVEYANCE WITHOUT WARRANTY) AND THE RESPECTIVE
TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY CONVEYANCE
SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE
TITLE, FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE, CHARGE, ASSESSMENT OR OTHER
ADVERSE CLAIM, AND (II) ANY NECESSARY CONSENTS OR GOVERNMENTAL APPROVALS ARE NOT
OBTAINED OR THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED WITH.
ALL WARRANTIES OF HABITABILITY, MERCHANTABILITY, SUFFICIENCY, FITNESS FOR ANY
PARTICULAR PURPOSE, FUNCTION, ENVIRONMENTAL CONDITION, OPERATIONAL CONDITION,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY AND ALL OTHER WARRANTIES ARISING
UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR NON-U.S. LAWS) ARE HEREBY
DISCLAIMED.

 

Section 2.11. Issuance of Shares; Separation Payment.

 

(a)       In exchange for the consummation of the transactions contemplated by
the foregoing sections of ‎Article II, the Company (i) has, on or prior to the
date hereof, issued to Parent shares of Company Common Stock, and (ii) shall,
promptly following the consummation of the IPO, make the Separation Payment to
Parent by wire transfer of immediately available funds into an account or
accounts designated by Parent prior to the Separation Date.

 

(b)       Parent shall maintain any funds received pursuant to the payment of
the Separation Payment in a non-interest bearing segregated bank account (the
“Segregated Account”). As promptly as possible after receiving the Separation
Payment, and in all events before the 12-month anniversary of the Distribution,
Parent will distribute the cash held in the Segregated Account exclusively to
(i) Parent’s creditors in retirement of outstanding Parent indebtedness, (ii) to
Parent’s shareholders in repurchase of, or distribution with respect to, its
shares, or (iii) a combination of (i) and (ii).

 

29



 

Article III
IPO; Pre-IPO Transactions

 

Section 3.01. The IPO. Subject to the terms and conditions hereof, each of
Parent and the Company shall use their commercially reasonable efforts to
consummate the IPO, including by taking the actions specified in this ‎Section
3.01, to the extent not undertaken and completed prior to the execution of this
Agreement:

 

(a)       the Company shall prepare and file such amendments or supplements to
the IPO Registration Statement as may be necessary in order to cause the same to
become and remain effective as required by the Underwriting Agreement, the SEC
and applicable Law, including federal, state or foreign securities Laws, and
shall cooperate in preparing, filing with the SEC and causing to become
effective any registration statements or amendments thereof that are required to
reflect the establishment of, or amendments to, any employee benefit and other
plans necessary or appropriate in connection with the IPO or the other
Transactions;

 

(b)       the Company shall enter into the Underwriting Agreement, in form and
substance reasonably satisfactory to Parent, and shall comply with its
obligations thereunder;

 

(c)       the Company shall use its commercially reasonable efforts to take all
such actions as may be necessary or appropriate under state securities and blue
sky laws of the United States (and any comparable Laws under any foreign
jurisdictions) in connection with the IPO;

 

(d)       the Company shall prepare, file and use its commercially reasonable
efforts to seek to make effective an application for listing of the Company
Common Stock issued in the IPO on NYSE;

 

(e)       the Company shall participate in the preparation of materials and
presentations as any of Parent and the Underwriters shall deem necessary or
desirable in connection with the IPO; and

 

(f)       the Company will cooperate in all respects with Parent and the
Underwriters in connection with the pricing of the Company Common Stock to be
issued in the IPO and will, at any such party’s request, promptly take any and
all actions necessary or desirable to consummate the IPO as contemplated by the
IPO Registration Statement and the Underwriting Agreement.

 

Section 3.02. Conditions Precedent to Consummation of the IPO. The obligations
of the parties to consummate the Separation and the settlement of the IPO shall
be subject to the following conditions, which conditions shall be for the sole
benefit of Parent, which conditions may be waived by Parent in its sole and
absolute discretion, and any determination by Parent regarding the satisfaction
or waiver of any of such conditions shall be conclusive, and which conditions
shall not give rise to or create any duty on the part of Parent or the Parent
Board to waive or not waive such conditions or in

 

30



 

any way limit Parent’s right to terminate this Agreement as set forth in this
Agreement or alter the consequences of any such termination from those specified
in this Agreement:

 

(a)       final approval of the Separation and the IPO shall have been given by
the Parent Board in its sole discretion;

 

(b)       the Separation shall have been completed in accordance with the
provisions of ‎Article II and the Plan of Reorganization;

 

(c)       the IPO Registration Statement shall have been filed and declared
effective by the SEC, and there shall be no stop-order in effect with respect
thereto and no proceeding for that purpose shall have been instituted by the
SEC;

 

(d)       the actions and filings with regard to state securities and blue sky
Laws of the United States (and any comparable Laws under any foreign
jurisdictions) referenced in ‎Section 3.01(c) shall have been taken and, where
applicable, have become effective or been accepted;

 

(e)       the Company Common Stock to be issued in the IPO shall have been
accepted for listing on NYSE, subject to official notice of issuance;

 

(f)       the Company Financing Arrangements shall have been executed and
delivered in accordance with the terms thereof;

 

(g)       immediately prior to the pricing of the IPO, the members of the
Company Board, as named in the IPO Registration Statement, shall have been duly
elected, and an amended and restated certificate of incorporation of the Company
and an amended and restated bylaws of the Company, each in substantially the
form filed as an exhibit to the IPO Registration Statement, shall be in effect;

 

(h)       the Company shall have entered into the Underwriting Agreement and all
conditions to the obligations of Parent, the Company and the Underwriters shall
have been satisfied or waived;

 

(i)       Parent shall be satisfied, in its sole discretion, that (i) it will
possess Tax Control of the Company immediately following the settlement of the
IPO, (ii) all other conditions relating to Tax-Free Status will, to the extent
applicable as of the time the IPO is consummated, be satisfied or can reasonably
be anticipated to be satisfied, and (iii) there will be no event or circumstance
that may cause any of such conditions not to be satisfied as of the time of the
Distribution or thereafter;

 

(j)       after giving effect to the Separation, the IPO and the use of the
proceeds therefrom as described in this Agreement and the IPO Registration
Statement, Parent shall be in compliance with all of the terms and conditions of
the Parent Credit Facilities;

 

(k)       no order, injunction or decree issued by any Governmental Authority or
other legal restraint or prohibition restraining or preventing the consummation
of the Separation, the IPO, the Distribution or any of the other Transactions
shall be in effect;

 

31



 

(l)       all Consents and Governmental Approvals required in connection with
the Separation and the IPO shall have been received, except where the failure to
obtain such Consents or Governmental Approvals would not have a material adverse
effect on either (i) the ability of the parties to consummate the Transactions
or (ii) the Lithium Business, taken as a whole; and

 

(m)       this Agreement shall not have been terminated.

 

Article IV
The Distribution

 

Section 4.01. The Distribution. Parent intends to, but shall not be obligated
to, within eighteen (18) months following the settlement of the IPO, but no
earlier than the expiration or waiver by the Underwriters of the lock-up period
described in the IPO Registration Statement, effect the Distribution. Parent
shall, in its sole and absolute discretion, determine the date of the
consummation of the Distribution, if any, and all terms of the Distribution,
including the form, structure and terms of any transaction(s) and/or offering(s)
to effect the Distribution, the number of shares of Company Common Stock
distributed pursuant thereto and the timing of and conditions to the
consummation of the Distribution. In addition, Parent may, at any time and from
time to time until the completion of the Distribution, modify or change the
terms of the Distribution, including by accelerating or delaying the timing of
the consummation of all or part of the Distribution. The Company shall cooperate
with Parent in all respects to accomplish the Distribution and shall, at
Parent’s direction, promptly take any and all actions necessary or desirable to
effect the Distribution, including, to the extent necessary, the registration
under the Securities Act and the Exchange Act of the Company Common Stock on an
appropriate registration form or forms to be designated by Parent. Parent shall
select any investment banker(s) and manager(s) in connection with the
Distribution, as well as any financial printer, solicitation and/or exchange
agent and financial, legal, accounting and other advisors for Parent; provided,
however, that nothing in this Agreement shall prohibit the Company from engaging
(at its own expense) its own financial, legal, accounting and other advisors in
connection with the Distribution. For the avoidance of doubt, Parent shall have
the right not to complete a Distribution for any or no reason.

 

Section 4.02. Actions Prior to the Distribution. Subject to the conditions to
the Distribution set out in ‎Section 4.03, the parties shall take the following
actions in connection with the Distribution:

 

(a)       Parent and the Company shall (i) prepare and mail, prior to the date
of any Distribution, to the holders of Parent Common Stock, such information
concerning the Company and the Distribution and such other matters as Parent
reasonably determines is necessary or desirable and such information as may be
required by Law, and (ii) file with the SEC any such documentation that Parent
determines is necessary or desirable to effect the Distribution (including any
registration statement on Form S-4 to be filed in connection with the
Distribution), and Parent and the Company shall each use commercially reasonable
efforts to obtain all necessary approvals from the SEC in connection therewith
as soon as practicable;

 

32



 

(b)       the Company shall use commercially reasonable efforts to take all such
action as may be necessary or desirable under applicable state securities and
blue sky Laws of the United States (and any comparable Laws under any foreign
jurisdictions) in connection with the Distribution;

 

(c)       the Company shall prepare, file and use commercially reasonable
efforts to seek to make effective an application for listing of the Company
Common Stock to be issued in the Distribution on NYSE;

 

(d)       the Company shall take all commercially reasonable steps necessary or
desirable to cause the conditions set forth in ‎Section 4.03 to be satisfied and
to effect the Distribution, including, without limitation, providing to the
exchange or distribution agent all share certificates and any information
required in order to complete the Distribution or any other disposition; and

 

(e)       Parent and the Company shall reasonably cooperate with Davis Polk &
Wardwell, LLP, as counsel to Parent, to deliver customary representation letters
in connection with the Tax Opinion (as defined below), and shall cooperate in
obtaining any customary tax rulings or opinions, including under applicable
non-U.S. Law, deemed necessary or desirable by Parent, in its sole and absolute
discretion.

 

Section 4.03. Conditions to Distribution. The obligations of the parties hereto
to consummate the Distribution are subject to the satisfaction, or waiver by
Parent in its sole and absolute discretion, of each of the following conditions,
which conditions shall be for the sole benefit of Parent, which conditions may
be waived by Parent in its sole and absolute discretion, and any determination
by Parent regarding the satisfaction or waiver of any of such conditions shall
be conclusive, and which conditions shall not give rise to or create any duty on
the part of Parent or the Parent Board to waive or not waive such conditions or
in any way limit Parent’s right to terminate this Agreement as set forth in this
Agreement or alter the consequences of any such termination from those specified
in this Agreement; provided that for the avoidance of doubt, in the event that
Parent determines not to consummate the Distribution because one or more of such
conditions is not satisfied or for any other reason, such determination by
Parent shall not impact the effectiveness of the Separation or the IPO:

 

(a)       final approval of the Distribution shall have been given by the Parent
Board in its sole discretion;

 

(b)       all actions and filings necessary or appropriate under applicable
securities Laws of the United States or any state securities and blue sky Laws
of the United States (and any comparable Laws under any foreign jurisdictions)
in connection with the Distribution shall have been taken or made, and, where
applicable, have become effective or been accepted by the applicable
Governmental Authority;

 

(c)       the Company Common Stock to be issued in the Distribution shall have
been accepted for listing on NYSE, subject to official notice of issuance;

 

33



 

(d)       to the extent required by Parent in its sole discretion, Parent shall
have received an opinion from Davis Polk & Wardwell LLP, counsel to Parent,
regarding the Tax-Free Status of the Contribution, the Separation Payment and
the Distribution, taken together (the “Tax Opinion”);

 

(e)       no order, injunction or decree issued by any Governmental Authority or
other legal restraint or prohibition restraining or preventing the consummation
of the Separation, the IPO, the Distribution or any of the other Transactions
shall be in effect; and

 

(f)       all Consents and Governmental Approvals required in connection with
the Distribution shall have been received, except where the failure to obtain
such Consents or Governmental Approvals would not have a material adverse effect
on either (i) the ability of the parties to consummate the Transactions or (ii)
the Lithium Business, taken as a whole.

 

Article V
Affirmative covenants

 

Section 5.01. Consents and Governmental Approvals. Not in limitation of any
obligations of the parties hereunder, the members of the Parent Group and the
members of the Lithium Group shall cooperate to make all other filings and give
notice to and obtain any Consent or Governmental Approval that may reasonably be
required to consummate the Transactions; provided that in no event shall any
member of a Group have any Liability whatsoever to any member of the other Group
for any failure to obtain any such Consent or Governmental Approval.

 

Section 5.02. Licenses and Permits. Parent shall cause the members of the Parent
Group to prepare and file with the appropriate Governmental Authorities
applications for the transfer or issuance, as may be necessary or advisable in
connection with the Transactions, to the members of the Lithium Group of all
material Governmental Approvals, including all applicable Environmental Permits,
required for the members of the Lithium Group to operate the Lithium Business
and the members of the Lithium Group shall cooperate and use commercially
reasonable efforts to secure the transfer or issuance of such Governmental
Approvals.

 

Section 5.03. Termination of Inter-Company Accounts and Agreements. (a) Except
as set forth in ‎Section 5.03(b), in furtherance of the releases and other
provisions of ‎Section 8.01 hereof, the Company and each Person in the Lithium
Group, on the one hand, and Parent and each Person in the Parent Group, on the
other hand, shall take all actions as are necessary or advisable to terminate
any and all agreements, arrangements, commitments or understandings (including
all intercompany accounts payable or accounts receivable between a member of the
Parent Group, on the one hand, and a member of the Lithium Group, on the other
hand, accrued as of the Separation Date), whether or not in writing, between or
among the Company or any member of the Lithium Group, on the one hand, and
Parent and any member of the Parent Group, on the other hand, effective as of or
prior to the Separation Date. No such agreement, arrangement,

 

34



 

commitment, understanding or intercompany account (including any provision
thereof which purports to survive termination) shall be of any further force or
effect after the Separation Date.

 

(b)       The provisions of ‎Section 5.03(a) shall not apply to any of the
following agreements, arrangements, commitments, understandings or intercompany
accounts (or to any of the provisions thereof): (i) this Agreement and the
Ancillary Agreements (and each other agreement or instrument expressly
contemplated by this Agreement or any Ancillary Agreement to be entered into by
any of the parties hereto or any member of their respective Groups); (ii) any
agreements, arrangements, commitments or understandings set forth or described
on Schedule ‎5.03(b)(ii); (iii) any agreements, arrangements, commitments or
understandings (including any Shared Contracts) to which any Person other than
the parties hereto and their respective Affiliates is a party; and (iv) any
other agreements, arrangements, commitments, understandings or intercompany
accounts that this Agreement or any Ancillary Agreement expressly contemplates
will survive the Separation Date.

 

Section 5.04. Financing Arrangements. Prior to or concurrently with the
Separation, the Company shall enter into the Company Financing Arrangements. To
the extent applicable and to the extent not undertaken and completed prior to
the execution of this Agreement, the Company shall take all such reasonable
actions as may be necessary to ensure that (i) the Company assumes all
Liabilities under the Company Financing Arrangements and (ii) Parent and the
members of the Parent Group shall have no obligation or liability thereunder as
of the Separation Date.

 

Section 5.05. Guarantees. Parent and the Company shall each use commercially
reasonable efforts to, and shall cause the members of their respective Groups to
use commercially reasonable efforts to, effective as of the Separation Date,
terminate or cause a member of the Lithium Group to be substituted in all
respects for a member of the Parent Group with respect to, and for the members
of the Parent Group, as applicable, to be otherwise removed or released from,
all obligations of any member of the Lithium Group under each guarantee,
indemnity, surety bond, letter of credit or letter of comfort (each, a
“Guarantee”), given or obtained by any member of the Parent Group for the
benefit of any member of the Lithium Group or the Lithium Business (including
any Guarantee of any Environmental Liability), other than the Guarantees listed
on Schedule ‎5.05. Subject to any applicable terms of Schedule ‎5.05, if Parent
and the Company have been unable to effect any such substitution, removal,
release and termination with respect to any such Guarantee as of the Separation
Date, then, following the Separation Date, (a) the parties shall cooperate to
effect such substitution, removal, release and termination as soon as reasonably
practicable after the Separation Date, (b) the Company and the members of the
Lithium Group shall, from and after the Separation Date, indemnify against, hold
harmless and promptly reimburse the members of the Parent Group for any payments
made by members of the Parent Group and for any and all Liabilities of the
members of the Parent Group arising out of, or in performing, in whole or in
part, any performance obligation in accordance with the underlying obligation
under any such Guarantee (including, for the avoidance of doubt, any Guarantee
set forth on Schedule ‎5.05) (except to the extent the performance obligation
under any such Guarantee shall

 

35



 

have been triggered solely by an act or failure to act of the applicable
guarantor (rather than the underlying obligor)), and (c) without the prior
written consent of an officer of Parent who is not also an officer of the
Company or any member of the Lithium Group, no member of the Lithium Group may
renew, extend the term of, increase any obligations under, or transfer to a
third Person, any Liability for which any member of the Parent Group is or might
be liable pursuant to an applicable Guarantee (including, for the avoidance of
doubt, any Guarantee set forth on Schedule ‎5.05) unless such Guarantee, and all
applicable obligations of the members of the Parent Group with respect thereto,
are thereupon terminated pursuant to documentation reasonably acceptable to
Parent; provided that the foregoing clause (c) shall not apply in the event the
members of the Lithium Group obtain a letter of credit from a financial
institution reasonably acceptable to Parent and for the benefit of Parent with
respect to such Liabilities of the Parent Group in respect of such Guarantee.

 

Section 5.06. Bank Accounts; Cash Balances. (a) Parent and the Company shall,
and shall cause the members of their respective Group to, use commercially
reasonable efforts such that, on or prior to the Separation Date, the Parent
Group and the Lithium Group maintain separate bank accounts and separate cash
management processes.

 

(b)       To the extent not completed prior to the Separation Date, Parent and
the Company each agrees to take, or cause the members of their respective Groups
to take, all actions necessary to amend all Contracts governing each bank and
brokerage account owned by the Company or any other member of the Lithium Group
(collectively, the “Company Accounts”) so that such Company Accounts, if linked
(whether by automatic withdrawal, automatic deposit or any other authorization
to transfer funds from or to, hereinafter “linked”) to any bank or brokerage
account owned by Parent or any other member of the Parent Group (collectively,
the “Parent Accounts”) are de-linked from the Parent Accounts. It is intended
that, subject to the terms of the Transition Services Agreement, as applicable,
Parent and the Company will maintain separate bank accounts and separate cash
management processes following the Separation Date.

 

(c)       With respect to any outstanding checks issued by Parent, the Company,
or any of their respective Subsidiaries prior to the Separation Date, such
outstanding checks shall be honored following the Separation Date by the Person
or Group owning the account on which the check is drawn.

 

(d)       As between Parent and the Company (and the members of their respective
Groups), all payments made and reimbursements received after the Separation Date
by either party (or member of its Group) that relate to a Business, Asset or
Liability of the other party (or member of its Group), shall be held by such
party in trust for the use and benefit of the party entitled thereto and,
promptly upon receipt by such party of any such payment or reimbursement, such
party shall pay over, or shall cause the applicable member of its Group to pay
over, to the other party the amount of such payment or reimbursement without
right of set-off. The parties hereto will reasonably cooperate to ensure that
each party shall maintain, at all times prior to the clearance or settlement of
any outstanding check or similar instrument drawn against any applicable Company

 

36



 

Account or Parent Account, sufficient balances to cover all outstanding checks
or similar instruments drawn against such Company Account or Parent Account, as
applicable. Notwithstanding the foregoing, neither Parent nor the Company (nor
any member of their respective Groups) shall act as collection agent for the
other party, nor shall either party (or any member of its respective Group) act
as surety or endorser with respect to non-sufficient funds checks or funds to be
returned, including in a bankruptcy or fraudulent conveyance action.

 

Article VI
Exchange of Information; Confidentiality

 

Section 6.01. Books and Records. Prior to the Distribution:

 

(a)       Subject to the terms of this ‎Section 6.01, Parent and the Company
shall, and shall cause the members of their respective Groups to, transition and
transfer (i) to the Company all Company Books and Records in the possession of
Parent or any member of the Parent Group, and (ii) to Parent all Parent Books
and Records in the possession of the Company or any member of the Lithium Group.
Without limiting any express delivery requirements under this ‎Section 6.01 or
any other provision of this Agreement or any Ancillary Agreement, neither party
shall be required to conduct any general search or investigation of its files.

 

(b)       Each party may retain copies of books and records delivered to the
other, subject to holding in confidence in accordance with ‎Section 6.09
information contained in such books and records.

 

(c)       Each party may in good faith refuse to furnish any books and records
under this ‎Section 6.01 if it reasonably believes in good faith that doing so
could materially adversely affect its ability to successfully assert a claim of
Privilege; provided, however, that the parties shall take all commercially
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.

 

(d)       Neither party shall be required to deliver to the other books and
records or portions thereof which are subject to any Law or confidentiality
agreements which would by their terms prohibit such delivery; provided, however,
that if requested by the other party, such party shall use commercially
reasonable efforts to seek a waiver of or other relief from such confidentiality
restriction.

 

Section 6.02. Exchange of Information; Archives. (a) Except in the case of any
Action involving or relating to any conflict or dispute between any member of
the Parent Group, on the one hand, and any member of the Lithium Group, on the
other hand, and subject to ‎Section 6.02(c), each of Parent and the Company, on
behalf of its respective Group, agrees to provide, or cause to be provided, to
the other Group, at any time prior to the Distribution, as soon as reasonably
practicable after written request therefor, access to the employees or other
service providers of the other Group and any Information in the possession or
under the control of such respective Group that can be retrieved without
unreasonable disruption to its Business, in each case which the

 

37



 

requesting party reasonably needs (i) to comply with reporting, disclosure,
filing, record retention or other requirements imposed on the requesting party
(including under applicable securities or tax Laws) by a Governmental Authority
having jurisdiction over the requesting party, (ii) for use in any other
judicial, regulatory, administrative, tax or other proceeding or in order to
satisfy audit, accounting, regulatory, litigation, environmental, tax or other
similar requirements, in each case other than claims or allegations that one
party to this Agreement or any member of its Group has against the other party
or any member of its Group, or (iii) subject to the foregoing clause ‎(ii), to
comply with its obligations under this Agreement.

 

(b)       Except in the case of any Action involving or relating to any conflict
or dispute between any member of the Parent Group, on the one hand, and any
member of the Lithium Group, on the other hand, and subject to ‎Section 6.02(c),
after the Separation Date and at any time prior to the Distribution, each of the
Parent Group, on the one hand, and the Lithium Group, on the other hand, shall
provide to such other Group access during regular business hours (as in effect
from time to time) to Information that relates to the Business of such Group
that is located in archives retained or maintained by such other Group (or, if
such Information does not exclusively relate to a party’s Business, to the
portions of such Information that so exclusively relate), subject to appropriate
restrictions for proprietary, privileged or confidential information and to the
requirements of an applicable state and/or federal regulation such as a Code of
Conduct or Standard of Conduct, to the personnel, properties and information of
such party and its Subsidiaries, and only insofar as such access is reasonably
required by the other party for legitimate business reasons, and only for the
duration such access is required, and relates to such other party or the conduct
of the business prior to the Separation Date. The Company or Parent, as
applicable, may obtain copies (but not originals) at their own expense of such
Information for bona fide business purposes. The requesting party shall pay the
applicable fee or rate per hour for archives research services (subject to
increase from time to time to reflect rates then in effect) for the providing
party generally.

 

(c)       In the event any party reasonably determines that any such provision
of Information could be commercially detrimental, violate any Law or Contract,
or waive or jeopardize any Privilege, such party shall not be required to
provide access to or furnish such Information to the other party; provided,
however, that the parties shall take all commercially reasonable measures to
permit the compliance with such obligations in a manner that avoids any such
harm or consequence.

 

Section 6.03. Ownership of Information. Any Information owned by one Group that
is provided to a requesting party pursuant to ‎Section 6.02 shall be deemed to
remain the property of the providing party. Unless expressly set forth in this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring any right, title or interest (whether by license or otherwise) in, to
or under any such Information.

 

Section 6.04. Compensation for Providing Information. The party requesting
access to Information agrees to reimburse the other party for the reasonable
internal or external costs, if any, of providing such access and the costs
incurred in creating,

 

38



 

gathering and copying such Information, to the extent that such costs are
incurred for the benefit of the requesting party.

 

Section 6.05. Record Retention. To facilitate the possible exchange of
Information pursuant to this ‎Article VI and other provisions of this Agreement
after the Separation Date, the parties agree to use their commercially
reasonable efforts to retain all Information in their respective possession or
control on the Separation Date in accordance with the record retention policies
of Parent as in effect from time to time or such other policies as may be
reasonably adopted by the appropriate party after the Separation Date. For the
avoidance of doubt, such policies shall be deemed to apply to any Information in
a party’s possession or control on the Separation Date relating to the other
party or members of its Group.

 

Section 6.06. Limitation of Liability. Except as otherwise provided in this
‎Article VI, no party shall have any liability to any other party in the event
that any Information exchanged or provided pursuant to this Agreement is found
to be inaccurate or the requested Information is not provided, in the absence of
willful misconduct by the party requested to provide such Information. No party
shall have any liability to any other party if any Information is destroyed
after commercially reasonable efforts by such party to comply with the
provisions of ‎Section 6.05.

 

Section 6.07. Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this ‎Article VI are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention, rights to use, or confidential treatment of Information set forth in
any Ancillary Agreement.

 

Section 6.08. Production of Witnesses; Records; Cooperation. (a) After the
Separation Date, except in the case of any Action among the parties to this
Agreement involving or relating to any conflict or dispute between any member of
the Parent Group, on the one hand, and any member of the Lithium Group, on the
other hand, each party hereto will use its commercially reasonable efforts to
make available to each other party, upon written request, the then-current
directors, officers, employees, other personnel and agents of the Person in its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such Person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which indemnification is or may reasonably be expected to be sought in which the
requesting party may from time to time be involved. The requesting party shall
bear all costs and expenses in connection therewith.

 

(b)       If an Indemnifying Party or Indemnitee chooses to defend or seeks to
compromise or settle any Third-Party Claim, the other party shall make available
to such Indemnifying Party or Indemnitee, as applicable, upon written request
then-current directors, officers, employees, other personnel and agents of the
Persons in its respective Group as witnesses and any Information within its
control or possession, to the extent that any such Person (giving consideration
to business demands of such directors,

 

39



 

officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with such defense, settlement
or compromise, or such prosecution, evaluation or pursuit, as the case may be,
and shall otherwise reasonably cooperate in such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be.

 

(c)       Without limiting the foregoing, the parties shall cooperate and
consult to the extent reasonably necessary with respect to any Actions in which
indemnification is or may reasonably be expected to be sought.

 

(d)       The obligations of the parties to provide witnesses pursuant to this
‎Section 6.08 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses employees
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of ‎Section 6.08(a)).

 

(e)       In connection with any matter contemplated by this ‎Section 6.08, the
parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable Privilege of any member of any
respective Group.

 

Section 6.09. Confidentiality. (a) Subject to ‎Section 6.10, each of Parent and
the Company (each, a “Receiving Party”), on behalf of itself and each Person in
its respective Group, agree to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold in strict confidence, with at least the same degree of
care that applies to the confidential and proprietary information of Parent
pursuant to its practices and policies in effect as of the Separation Date, all
Information with respect to Parent, solely concerning the Lithium Business (for
which the Company shall be the “Disclosing Party”) and with respect to the
Company, concerning the Parent Business (for which Parent shall be the
“Disclosing Party”) that is accessible to it, in its possession (including
Information in its possession prior to the Separation Date) or furnished by the
Disclosing Party or any Person in its respective Group, or accessible to, in the
possession of, or furnished to the Company’s respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement or otherwise, except, in each case, to
the extent that such Information (i) is or becomes part of the public domain
through no breach of this Agreement by the Receiving Party or any member of its
Group, its respective directors, officers, employees, agents, accountants,
counsel and other advisors and representatives, (ii) was independently developed
following the Separation Date by employees or agents of the Receiving Party or
any Person in its respective Group, its respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
who have not accessed or otherwise received the applicable Information; provided
that such independent development can be demonstrated by competent,
contemporaneous written records of the Receiving Party or any Person in its
respective Group, or (iii) becomes available to the Receiving Party or any
Person in its respective Group following the Separation Date on a
non-confidential

 

40



 

basis from a third party who is not bound directly or indirectly by a duty of
confidentiality to the Disclosing Party.

 

(b)       Each party acknowledges that it and the other members of its Group may
have in their possession confidential or proprietary Information of third
parties that was received under confidentiality or non-disclosure agreements
with such third party prior to the Separation Date. Such party will hold, and
will cause the other members of its Group and their respective representatives
to hold, in strict confidence the confidential and proprietary information of
third parties to which they or any other member of their respective Groups has
access, in accordance with the terms of any agreements entered into prior to the
Separation Date between one or more members of such party’s Group (whether
acting through, on behalf of, or connection with, the separated businesses) and
such third parties.

 

(c)       Upon the written request of a party, the other party shall promptly
destroy any copies of such confidential or proprietary Information (including
any extracts therefrom) specifically identified by the requesting party to be
destroyed. Upon the written request of such requesting party, the other party
shall cause one of its duly authorized officers to certify in writing to such
requesting party that the requirements of the preceding sentence have been
satisfied in full.

 

(d)       Notwithstanding anything to the contrary in this ‎Article VI, (i) to
the extent that an Ancillary Agreement or other Contract pursuant to which a
party hereto or a Person in its respective Group is bound or its confidential
Information is subject provides that certain Information shall be maintained
confidential on a basis that is more protective of such Information or for a
longer period of time than provided for herein, then the applicable provisions
contained in such Ancillary Agreement or other Contract shall control with
respect thereto and (ii) a party and the Persons in its respective Group shall
have no right to use any Information of the Disclosing Party unless otherwise
provided for in this Agreement, an Ancillary Agreement or a Contract between the
parties or a member of their respective Groups.

 

(e)       Notwithstanding the foregoing, no provision of this Agreement or any
Ancillary Agreement, including this ‎Section 6.09, shall be interpreted or
construed to in any manner limit or restrict the ability of Parent to disclose
any Information concerning the Company or the members of the Lithium Group or
the Lithium Business, including Information in Parent’s possession or which
Parent is entitled to receive or have access to pursuant to the terms of this
Agreement, to any third party in connection with (i) any potential transaction
between Parent and such third party with respect to Parent’s equity ownership of
the Company (whether structured as a merger, sale or transfer of equity
securities, sale of assets or otherwise) or (ii) a potential transaction with
respect to Parent and such third-party (whether structured as a merger, sale or
transfer of equity securities, sale of assets or otherwise) (any such
transaction described in (i) or (ii), a “Parent Transaction”), or to use such
Information described herein in connection with any Parent Transaction, in each
case subject to a customary confidentiality agreement between Parent and such
third party in respect of such Parent Transaction.

 

41



 

Section 6.10. Protective Arrangements. In the event that the Receiving Party or
any Person in its Group either determines on the advice of its counsel that it
is required to disclose any Information pursuant to applicable Law (including
the rules and regulations of the SEC or any national securities exchange) or
receives any request or demand from any Governmental Authority to disclose or
provide Information of the Disclosing Party (or any Person in the Disclosing
Party’s Group) that is subject to the confidentiality provisions hereof, such
party shall notify the other party prior to disclosing or providing such
Information and shall cooperate at the expense of such other party in seeking
any reasonable protective arrangements (including by seeking confidential
treatment of such Information) requested by such other party. Subject to the
foregoing, the Person that received such a request or determined that it is
required to disclose Information may thereafter disclose or provide Information
to the extent required by such Law (as so advised by counsel) or requested or
required by such Governmental Authority; provided, however, that such Person
provides the other party, to the extent legally permissible, upon request with a
copy of the Information so disclosed.

 

Section 6.11. Preservation of Legal Privileges. (a) Parent and the Company
recognize that the members of their respective groups possess and will possess
information and advice that has been previously developed but is legally
protected from disclosure under legal privileges, such as the attorney-client
privilege or work product exemption and other concepts of legal protection
(“Privilege”). Each party recognizes that they shall be jointly entitled to the
Privilege with respect to such privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but both parties shall ensure that such information is
maintained so as to protect the Privileges with respect to the other party’s
interest. To that end, neither party will knowingly waive or compromise any
Privilege associated with such information and advice without the prior written
consent of the other party. In the event that privileged information is required
to be disclosed to any arbitrator or mediator in connection with a dispute
between the parties, such disclosure shall not be deemed a waiver of Privilege
with respect to such information, and any party receiving it in connection with
a proceeding shall be informed of its nature and shall be required to safeguard
and protect it.

 

(b)       The rights and obligations created by this ‎Section 6.11 shall apply
to all information relating to the Lithium Business as to which, but for the
Separation, either party would have been entitled to assert or did assert the
protection of a Privilege, including (i) any and all information generated prior
to the Separation Date but which, after the Separation, is in the possession of
either party and (ii) all information generated, received or arising after the
Separation Date that refers to or relates to information described in the
preceding clause ‎(i).

 

(c)       Upon receipt by either party of any subpoena, discovery or other
request that may call for the production or disclosure of information that is
the subject of a Privilege, or if a party obtains knowledge that any current or
former employee of a party has received any subpoena, discovery or other request
that may call for the production or disclosure of such information, such party
shall provide the other party a reasonable opportunity to review the information
and to assert any rights it may have under this

 

42



 

‎Section 6.11 or otherwise to prevent the production or disclosure of such
information. Absent receipt of written consent from the other party to the
production or disclosure of information that may be covered by a Privilege, each
party agrees that it will not produce or disclose any information that may be
covered by a Privilege unless a court of competent jurisdiction has entered a
final, nonappealable order finding that the information is not entitled to
protection under any applicable Privilege.

 

(d)       Parent’s transfer of Company Books and Records and other Information
to the Company, Parent’s agreement to permit the Company to obtain Information
existing prior to the Separation Date, the Company’s transfer of Parent Books
and Records and other Information and the Company’s agreement to permit Parent
to obtain Information existing prior to the Separation Date are made in reliance
on Parent’s and the Company’s respective agreements, as set forth in ‎Section
6.09, ‎Section 6.10 and this ‎Section 6.11, to maintain the confidentiality of
such Information and to take the steps provided herein for the preservation of
all Privileges that may belong to or be asserted by Parent or the Company, as
the case may be. The access to Information being granted pursuant to ‎Section
6.02 hereof, the agreement to provide witnesses and individuals pursuant to
‎Section 6.08 hereof and the disclosure to Parent and the Company of Privileged
Information relating to the Lithium Business or Parent Business pursuant to this
Agreement in connection with the Separation shall not be asserted by Parent or
the Company to constitute, or otherwise deemed, a waiver of any Privilege that
has been or may be asserted under this ‎Section 6.11 or otherwise. Nothing in
this Agreement shall operate to reduce, minimize or condition the rights granted
to Parent and the Company in, or the obligations imposed upon the parties by,
this ‎Section 6.11.

 

(e)       All communications between members of the Parent Group, on the one
hand, and Davis Polk & Wardwell LLP or any other internal or external legal
counsel currently representing the Lithium Group, on the other hand, related to
the Transactions shall be deemed to be attorney-client confidences and
Privileges that belong solely to the members of the Parent Group.

 

Section 6.12. Tax Records. Notwithstanding anything in this ‎Article VI to the
contrary, the Tax Matters Agreement shall govern the retention of Tax related
records and the exchange of Tax related information.

 

Article VII
Insurance Matters

 

Section 7.01. Insurance Prior to the Distribution Time. Except as may otherwise
be expressly provided in this ‎Article VII, the Company does hereby agree, for
itself and on behalf of each member of the Lithium Group, that the Parent Group
shall not have any Liability whatsoever to the Lithium Group to the extent such
Liability is related to, arising out of or resulting from the Policies,
insurance contracts and claim administration contracts and practices related to
the foregoing of the Parent Group in effect at any time prior to the Trigger
Time, including as a result of the level, scope or any of the terms and
conditions of any such Policies, insurance contracts, claim administration
contracts and practices, and any other administration and/or adjustment

 

43



 

activity with respect thereto, undertaken by Parent or any member of the Parent
Group prior to the Trigger Time, the creditworthiness of any insurance carrier,
the adequacy or timeliness of any notice, or lack thereof, to any insurance
carrier, bank trustee for any insurer, scheme administrator for any insurer, or
claims administrator with respect to any actual claim or potential claim or
otherwise.

 

Section 7.02. Ownership of Existing Policies and Programs. Parent or the
applicable member of the Parent Group will continue to own all Policies,
insurance contracts and claim administration contracts of any kind of any member
of the Parent Group and the Lithium Group which were or are in effect at any
time at or prior to the Trigger Time (other than the Post-Separation Insurance
Arrangements), together with all rights, benefits and privileges under any of
the foregoing (collectively, the “Parent Policies”), provided that Parent
Policies shall not include Policies, insurance contracts and claim
administration contracts exclusively related to the Lithium Business and which
are set forth on Schedule 7.02. Subject to the provisions of this Agreement,
including the rights of the members of the Lithium Group under ‎Section 7.04,
(a) the members of the Parent Group shall retain all of their respective rights,
benefits and privileges, if any, under the Parent Policies and (b) coverage of
the Lithium Group under the Parent Policies shall cease as of the Trigger Time
with respect to all Liabilities to the extent incurred or suffered by the
Lithium Group in connection with, relating to, arising out of or due to,
directly or indirectly, any act, error, omission, event or occurrence at or
after the Trigger Time. Nothing contained herein shall be construed to be an
attempted assignment of or a change to any part of the ownership of the Parent
Policies or shall be construed to waive any right or remedy of any member of the
Parent Group in respect thereof. No provision of this Agreement is intended to
relieve any insurer of any Liability under any Policy.

 

Section 7.03. Acquisition and Maintenance of Post-Separation Insurance.
Commencing on and as of the Trigger Time, the Company shall be responsible for
establishing and maintaining a separate insurance program consisting of the
types of Policies and coverages that the Company considers appropriate to carry
on behalf of the Lithium Group (the “Post-Separation Insurance Arrangements”).
Each member of the Lithium Group, as appropriate, shall be responsible for all
administrative and financial matters relating to the Post-Separation Insurance
Arrangements and claims relating to any period at or after the Trigger Time
involving any member of the Lithium Group.

 

Section 7.04. Rights Under Shared Policies. At and after the Trigger Time, the
Company and the members of the Lithium Group will have the right, but not the
obligation, to assert claims for any Liabilities with respect to the Lithium
Business, to the extent assumed by the Company or any member of the Lithium
Group pursuant to this Agreement, under Parent Policies that cover any member of
the Lithium Group and/or any or all of the Lithium Business within the
definition of the named insured, additional named insured, additional insured or
insured (excluding, for the avoidance of doubt, any group health and welfare
insurance policies) with third-party insurers (excluding any self-insured,
captive insurance or similar program) that are “occurrence based” excess
liability Policies (collectively, the “Shared Policies”) arising out of insured
occurrences occurring from the date coverage thereunder first commenced until
the Trigger Time to the extent that the terms and conditions of any such Shared
Policies and agreements

 

44



 

relating thereto so allow (all such claims pursuant to Shared Policies in
accordance with this ‎Section 7.04, “Covered Claims”); provided that:

 

(a)       the Parent Group may, at any time, without liability or obligation to
the Lithium Group, amend, commute, terminate, buy-out, release, sell back,
extinguish liability under or otherwise modify any Shared Policies (and such
claims shall be subject to any such amendments, commutations, terminations,
buy-outs, releases, sale back arrangements, extinguishments and modifications);

 

(b)       the Company will promptly notify Parent of any Covered Claim and
consult with Parent (and Parent will promptly respond to the Company’s request
to consult) regarding such Covered Claim, and Parent shall use commercially
reasonable efforts to assert and prosecute such Covered Claim in accordance with
the terms of ‎Section 7.05, to the extent that the terms and conditions of any
such Shared Policy and agreements relating thereto so allow, and shall provide
the Company with regular updates on the status of such Covered Claim; provided
that no member of the Parent Group will bear any liability for the failure of an
insurer to pay any claim under any Shared Policy;

 

(c)       subject to Sections ‎7.04(d) and ‎7.04(e), any proceeds received by
Parent or the members of the Parent Group from any third-party insurer that
relate to any Covered Claim will be promptly paid to the Company by Parent or
the applicable member of the Parent Group; provided, however, that any such
recovery and payment will be subject to (x) the amount of any applicable
deductibles, retentions or matching deductible provisions, and, with respect to
any such deductibles, retentions or matching deductible provisions which require
a payment by a member of the Parent Group in respect thereof, the Company will
make such payment on behalf of Parent or the applicable member of the Parent
Group, and (y) any claims handling expenses, unreimbursed allocated loss
adjustment or defense expenses and any amounts related to, arising out of or
resulting from any residual Liability arising from such Covered Claim;

 

(d)       in the event that a Covered Claim relates to the same occurrence for
which Parent is seeking coverage under any Shared Policy (a “Related Claim” and
each other Covered Claim, an “Unrelated Claim”), any proceeds received by Parent
or the members of the Parent Group from any third-party insurer that relate to
such Related Claim will be allocated, subject to ‎Section 7.04(e) and existing
sublimits and aggregate limits of such Shared Policy, pro rata based on the
share of the loss incurred by each of Parent and the Company (or the members of
their respective Groups);

 

(e)       any Covered Claims will be subject to exhaustion of the Shared
Policies, including existing sublimits and aggregate limits, and to the extent
any such limits preclude payment in full of Parent and the Company (and the
members of each of their respective Groups), the insurance proceeds available
under such Shared Policy will be allocated between Parent and the Company as
follows:

 

(i)       in the case of Unrelated Claims, on a FIFO Basis; and

 

45



 

(ii)       in the case of Related Claims, pro rata based on available insurance
proceeds pursuant to such Shared Policy as if the coverage for such Related
Claims was infinite;

 

(f)       in no event (except as provided in ‎Section 7.04(d)) will any member
of the Parent Group have any Liability whatsoever to any member of the Lithium
Group if (x) any Shared Policy is terminated or otherwise ceases to be in effect
for any reason, is unavailable or inadequate to cover any Liability of any
member of the Lithium Group for any reason whatsoever or is not renewed or
extended beyond the current expiration date, or (y) any insurer fails to pay any
claim under any Shared Policy; and

 

(g)       any amounts unpaid by the Company in accordance with the terms of this
‎Article VII shall be subject to the terms of ‎Section 8.02.

 

Section 7.05. Claims Administration. In connection with making any Covered Claim
(including any Related Claim or Unrelated Claim), without any prejudice or
limitation to Parent seeking insurance under the Shared Policies for its own
claims (including in respect of any Covered Claim), Parent will control the
administration of all Covered Claims (other than such functions of claims
administration that are performed by any insurer pursuant to an applicable
Shared Policy at the time such claims are made) and shall administer such
Covered Claims in a manner that is consistent in all material respects,
including with respect to the timing of assertion and pursuit of coverage, with
the claims administration of Parent in respect of its own claims, and the
Company will (x) cooperate and assist Parent with respect to such Covered Claim
and (y) not take any action that would compromise or impair Parent’s ability to
prosecute such Covered Claim; provided that, if there is an actual or potential
conflict of interest in such pursuit, prosecution and/or defense of any Related
Claim, which, in the reasonable opinion of either party, would otherwise prevent
the conduct of such claims administration by Parent, the parties will cooperate
to prosecute and/or defend such coverage dispute with respect to, and to pursue
coverage under, such Shared Policy pursuant to appropriate arrangements (which
arrangements may require each party to retain separate counsel) for the
administration of such Related Claim as may be agreed upon by the parties and
permitted by such Shared Policy. Nothing in this ‎Article VII will be construed
to limit or otherwise alter in any way the indemnity obligations of the parties,
including those created by this Agreement, by operation of law or otherwise.

 

Section 7.06. Non-Waiver of Rights to Coverage. An insurance carrier that would
otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the provisions of
this ‎Article VII, have any subrogation rights with respect thereto, it being
expressly understood and agreed that no insurance carrier or any third party
shall be entitled to a benefit (i.e., a benefit such Person would not be
entitled to receive had the Separation not occurred or in the absence of the
provisions of this ‎Article VII) by virtue of the provisions hereof.

 

46



 

Article VIII
Mutual Releases; Indemnification

 

Section 8.01. Mutual Release of Pre-Closing Claims. (a) Except as provided in
‎Section 8.01(c) and ‎Section 8.03, effective as of the Separation Date, the
Company does hereby, for itself and for each member of the Lithium Group as of
the Separation Date and their respective successors and assigns and all Persons
who at any time prior to the Separation Date have been directors, officers,
agents or employees of any member of the Lithium Group (in each case, in their
respective capacities as such), release and forever discharge Parent and each
member of the Parent Group, and all Persons who at any time prior to the
Separation Date have been stockholders, directors, officers, managers, members,
agents or employees of any Person in the Parent Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any Contract, by operation of Law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed in each case on or before the Separation Date, including in
connection with the Transactions and all other activities to implement the
Transactions and any of the other transactions contemplated hereunder, and under
any of the Ancillary Agreements and pursuant to the Plan of Reorganization.

 

(b)       Except as provided in ‎Section 8.01(c) and ‎Section 8.02, effective as
of the Separation Date, Parent does hereby, for itself and for each member of
the Parent Group as of the Separation Date and their respective successors and
assigns and all Persons who at any time prior to the Separation Date, have been
directors, officers, agents or employees of any member of the Parent Group (in
each case, in their respective capacities as such), remise, release and forever
discharge the Company and each member of the Lithium Group as of the Separation
Date, and all Persons who at any time prior to the Separation Date have been
stockholders, directors, officers, managers, members, agents or employees of any
Person in the Lithium Group (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators, successors and
assigns, from any and all Liabilities whatsoever, whether at law or in equity
(including any rights of contribution or recovery), whether arising under any
Contract, by operation of Law or otherwise, including for fraud, existing or
arising from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed in each case on or before the Separation Date, including in
connection with the Transactions and all other activities to implement the
Transactions and any of the other transactions contemplated hereunder, under any
of the Ancillary Agreements and pursuant to the Plan of Reorganization.

 

(c)       Nothing contained in ‎Section 8.01(a) or ‎(b) shall (x) impair any
right of any Person to enforce this Agreement, any Ancillary Agreement or any
Contracts that are specified in ‎Section 5.03(b) or the applicable schedules
thereto not to terminate as of the Separation Date, in each case in accordance
with its terms or (y) release any Person from:

 

47



 

(i)       any Liability provided in or resulting from any Contract among any
Persons in the Parent Group or the Lithium Group that is specified in ‎Section
5.03(b) or the applicable schedules thereto as not to terminate as of the
Separation Date, or any other Liability specified in such ‎Section 5.03(b) as
not to terminate as of the Separation Date;

 

(ii)       any Liability assumed or retained by, or transferred, assigned or
allocated to, the Group of which such Person is a member in accordance with, or
any other Liability of any Person in any Group under, this Agreement or any
Ancillary Agreement, including (A) with respect to the Company, any Lithium
Liability, and (B) with respect to Parent, any Parent Liability;

 

(iii)       any Liability provided in or resulting from any Contract or
understanding that is entered into after the Separation Date between a member of
the Parent Group, on the one hand, and a member of the Lithium Group, on the
other hand;

 

(iv)       any Liability that the parties may have with respect to claims for
indemnification, recovery or contribution brought pursuant to this Agreement or
any Ancillary Agreement, which Liability shall be governed by the provisions of
this ‎Article VIII or, if applicable, the appropriate provisions of the
Ancillary Agreements; or

 

(v)       any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this ‎Section 8.01, in which
case solely to the extent the release would result in the release of such other
Person.

 

In addition, nothing contained in ‎Section 8.01(a) shall release Parent from
indemnifying any director, officer or employee of the Company who was a
director, officer or employee of Parent or any of its Affiliates on or prior to
the Separation Date, to the extent such director, officer or employee is or
becomes a named defendant in any Action with respect to which he or she was
entitled to such indemnification pursuant to obligations existing prior to the
Separation Date, it being understood that if the underlying obligation giving
rise to such Action is a Lithium Liability, the Company shall indemnify Parent
for such Liability (including Parent’s costs to indemnify the director, officer
or employee) in accordance with the provisions set forth in this ‎Article VIII.

 

(d)       The Company shall not, and shall not permit any Person in the Lithium
Group to, make any claim or demand, or commence any Action asserting any claim
or demand, including any claim of contribution, recovery or any indemnification,
against Parent or any Person in the Parent Group, or any other Person released
pursuant to ‎Section 8.01(a), with respect to any Liabilities released pursuant
to ‎Section 8.01(a). Parent shall not, and shall not permit any Person in the
Parent Group to, make any claim or demand, or commence any Action asserting any
claim or demand, including any claim of contribution, recovery or any
indemnification against the Company or any Person in the Lithium Group, or any
other Person released pursuant to ‎Section 8.01(b), with respect to any
Liabilities released pursuant to ‎Section 8.01(b). If any Person associated with

 

48



 

either Parent or the Company (including any of their respective directors,
officers, agents or employees) initiates an Action with respect to claims
released by this ‎Section 8.01, the party with which such Person is associated
shall indemnify the other party against such Action in accordance with the
provisions set forth in this ‎Article VIII.

 

(e)       It is the intent of each of Parent and the Company, by virtue of the
provisions of this ‎Section 8.01, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed in each case on or
before the Separation Date, between or among the Company or any member of the
Lithium Group, on the one hand, and Parent or any Person in the Parent Group, on
the other hand (including any contractual agreements or arrangements existing or
alleged to exist between or among any such Persons on or before the Separation
Date), except as expressly set forth in ‎Section 8.01(c), ‎Section 8.02 or
‎Section 8.03, as applicable. At any time, at the request of any other party,
each party shall cause each member of its respective Group and, to the extent
practicable, each other Person to execute and deliver releases reflecting the
provisions hereof.

 

Section 8.02. Indemnification by the Company. Except as provided in ‎Section
8.06, the Company shall indemnify, defend and hold harmless Parent and each
member of the Parent Group and each of their Affiliates and Parent’s, each
member of the Parent Group’s and their respective Affiliates’ directors,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing (collectively, the “Parent Indemnitees”), from
and against any and all Losses of the Parent Indemnitees relating to, arising
out of or resulting from any of the following items (without duplication and
including any such Losses arising by way of setoff, counterclaim or defense or
enforcement of any Lien):

 

(a)       all Lithium Liabilities, including the failure of the Company or any
member of the Lithium Group or any other Person to pay, perform or otherwise
promptly discharge any Lithium Liability in accordance with its terms;

 

(b)       the Lithium Business;

 

(c)       any breach by the Company or any member of the Lithium Group of this
Agreement or any of the Ancillary Agreements;

 

(d)       any breach by the Company of any of the representations and warranties
made by the Company on behalf of itself and the members of the Lithium Group in
this Agreement or any Ancillary Agreement;

 

(e)       any use by the Company or any of its permitted sublicensees of any
Licensed IP; and

 

(f)       any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information

 

49



 

contained in any Disclosure Document with respect to the IPO other than any such
statement or omission in the Disclosure Document furnished by Parent solely in
respect of Parent expressly for use in such Disclosure Document.

 

Notwithstanding anything to the contrary herein, in no event will any Parent
Indemnitee have the right to seek indemnification from the Company or any member
of the Lithium Group with respect to any claim or demand against any Person in
the Parent Group for the satisfaction of the Parent Liabilities.

 

Section 8.03. Indemnification by Parent. Except as provided in ‎Section 8.06,
Parent shall indemnify, defend and hold harmless the Company, each member of the
Lithium Group and each of their Affiliates and the Company’s, each member of the
Lithium Group’s and their respective Affiliates’ respective directors, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Company Indemnitees”), from and
against any and all Losses of the Company Indemnitees relating to, arising out
of or resulting from any of the following items (without duplication and
including any Losses arising by way of setoff, counterclaim or defense or
enforcement of any Lien):

 

(a)       all Parent Liabilities, including the failure of Parent or any member
of the Parent Group or any other Person to pay, perform or otherwise promptly
discharge any Parent Liability in accordance with its terms;

 

(b)       the Parent Business;

 

(c)       any breach by Parent or any member of the Parent Group of this
Agreement or any of the Ancillary Agreements;

 

(d)       any breach by Parent of any of the representations and warranties made
by Parent on behalf of itself and the members of the Parent Group in this
Agreement or any Ancillary Agreement; and

 

(e)       any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in any Disclosure Document with respect to the IPO,
the Distribution or otherwise, in each case solely to the extent furnished by
Parent solely in respect of Parent and expressly for use in such Disclosure
Document and which information is set forth on Schedule 8.03(e).

 

Notwithstanding anything to the contrary herein, in no event will any Company
Indemnitee have the right to seek indemnification from the Parent or any member
of the Parent Group with respect to any claim or demand against any Person in
the Lithium Group for the satisfaction of the Lithium Liabilities.

 

Section 8.04. Third-Party Claims. (a) If an Indemnitee shall receive notice or
otherwise learn of the assertion by a Person (including any Governmental
Authority) who is not a Person in the Parent Group or the Lithium Group of any
claim or of the

 

50



 

commencement by any such Person of any Action with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to ‎Section 8.02 or ‎Section 8.03, or any other Section of
this Agreement (collectively, a “Third-Party Claim”), such Indemnitee shall give
such Indemnifying Party written notice thereof as promptly as practicable (and
in any event within forty-five (45) days) after becoming aware of such
Third-Party Claim. Any such notice shall describe the Third-Party Claim in
reasonable detail. Notwithstanding the foregoing, the failure of any Indemnitee
or other Person to give notice as provided in this ‎Section 8.04(a) shall not
relieve the related Indemnifying Party of its obligations under this ‎Article
VIII, except to the extent, and only to the extent, that such Indemnifying Party
is materially prejudiced by such failure to give notice.

 

(b)       An Indemnifying Party may elect (but shall not be required) to defend,
at such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third-Party Claim; provided that the Indemnifying Party shall not be entitled to
defend and shall pay the reasonable fees and expenses of one separate counsel
for all Indemnitees if the claim for indemnification relates to or arises in
connection with any criminal action, indictment or allegation. Within forty-five
(45) days after the receipt of notice from an Indemnitee in accordance with
‎Section 8.04(a) (or sooner, if the nature of such Third-Party Claim so
requires), the Indemnifying Party shall notify the Indemnitee of its election
whether the Indemnifying Party will assume responsibility for defending such
Third-Party Claim, which election shall specify any reservations or exceptions
to its defense. After notice from an Indemnifying Party to an Indemnitee of its
election to assume the defense of a Third-Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee; provided,
however, in the event that (1) the Indemnifying Party has elected to assume the
defense of the Third-Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice or (2) the Third-Party Claim involves
injunctive or equitable relief, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnitees shall be borne by the
Indemnifying Party.

 

(c)       If an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim, or fails to notify an Indemnitee of its election
as provided in ‎Section 8.04(b), such Indemnitee may defend such Third-Party
Claim at the cost and expense of the Indemnifying Party. Any legal fees and
expenses incurred by the Indemnitee in connection with defending such claim
shall be paid by the Indemnifying Party at the actual rates charged by counsel.

 

(d)       Unless the Indemnifying Party has failed to assume the defense of the
Third-Party Claim in accordance with the terms of this Agreement, no Indemnitee
may settle or compromise any Third-Party Claim without the consent of the
Indemnifying Party. If an Indemnifying Party has failed to assume the defense of
the Third-Party Claim within the time period specified in clause (b) above, it
shall not be a defense to any obligation to pay any amount in respect of such
Third-Party Claim that the Indemnifying Party was not consulted in the defense
thereof, that such Indemnifying Party’s views or

 

51



 

opinions as to the conduct of such defense were not accepted or adopted, that
such Indemnifying Party does not approve of the quality or manner of the defense
thereof or that such Third-Party Claim was incurred by reason of a settlement
rather than by a judgment or other determination of liability.

 

(e)       In the case of a Third-Party Claim, no Indemnifying Party shall
consent to entry of any judgment or enter into any settlement of the Third-Party
Claim without the consent of the Indemnitee if the effect thereof is (i) to
permit any injunction, declaratory judgment, other order or other non-monetary
relief to be entered, directly or indirectly, against any Indemnitee or (ii) to
ascribe any fault on any Indemnitee in connection with such defense.

 

(f)       Notwithstanding the foregoing, the Indemnifying Party shall not,
without the prior written consent of the Indemnitee, settle or compromise any
Third-Party Claim or consent to the entry of any judgment which does not include
as an unconditional term thereof the delivery by the claimant or plaintiff to
the Indemnitee of a written release from all Liability in respect of such
Third-Party Claim.

 

Section 8.05. Survival of Indemnification Obligations. The indemnity and
contribution agreements contained in this ‎Article VIII shall remain operative
and in full force and effect indefinitely, regardless of (i) any investigation
made by or on behalf of any Indemnitee and (ii) the knowledge by the Indemnitee
of Liabilities for which it might be entitled to indemnification or contribution
hereunder. The rights and obligations of each of Parent and the Company and
their respective Indemnitees under this ‎Article VIII shall survive the merger
or consolidation of any party, the sale or other transfer by any party of any
Assets or businesses or the assignment by it of any Liabilities, or the change
of form or change of control of any party.

 

Section 8.06. Limitation of Liability. (a) The amount which any party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnitee”) will be reduced by any amounts
actually recovered from any Person, including any Insurance Proceeds actually
recovered by or on behalf of the Indemnitee, in respect of the related Loss;
provided that nothing contained in this Agreement or any Ancillary Agreement
shall obligate any Indemnitee to seek, pursue, collect or otherwise make any
claim under any Policy (including any Shared Policy) other than in accordance
with the terms of ‎Article VII. If an Indemnitee receives a payment (an
“Indemnity Payment”) required by this Agreement from an Indemnifying Party in
respect of any Loss and subsequently actually recovers any amount from any
Person, including Insurance Proceeds, in respect of such related Loss, then the
Indemnitee will pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payment received over the amount of the Indemnity Payment that
would have been due if the Insurance Proceeds had been received, realized or
recovered before the Indemnity Payment was made.

 

(b)       An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification provisions hereof, have any subrogation rights with respect
thereto, it

 

52



 

being expressly understood and agreed that no insurer or any other third party
shall be entitled to a “wind-fall” (i.e., a benefit such insurer or other third
party would not be entitled to receive in the absence of the indemnification
provisions) by virtue of the indemnification provisions hereof.

 

(c)       Any Indemnity Payment made by the Company shall be increased as
necessary so that after making all payments in respect to Taxes imposed on or
attributable to such Indemnity Payment, each Parent Indemnitee receives an
amount equal to the sum it would have received had no such Taxes been imposed.
Any Indemnity Payment made by Parent shall be increased as necessary so that
after making all payments in respect of Taxes imposed on or attributable to such
Indemnity Payment, each Company Indemnitee receives an amount equal to the
amount it would have received had no such Taxes been imposed.

 

(d)       If an indemnification claim is covered by the indemnification
provisions of an Ancillary Agreement, the claim shall be made under the
Ancillary Agreement to the extent applicable and the provisions thereof shall
govern such claim. In no event shall any party be entitled to double recovery
from the indemnification provisions of this Agreement and any Ancillary
Agreement.

 

(e)       NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT
TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF THE MEMBERS OF ITS
GROUP BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, COLLATERAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS OR LOST BUSINESS OPPORTUNITIES SUFFERED BY
AN INDEMNIFIED PARTY, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN
CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER,
THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL,
INDIRECT, INCIDENTAL, COLLATERAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS OR LOST BUSINESS OPPORTUNITIES TO A PERSON WHO IS NOT A MEMBER OF EITHER
GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE
DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION
‎8.06(e).

 

Section 8.07. Additional Matters. (a) Any claim on account of a Loss which does
not result from a Third-Party Claim shall be asserted by written notice given by
the Indemnitee to the related Indemnifying Party. Such Indemnifying Party shall
have a period of thirty (30) days after the receipt of such notice within which
to respond thereto. If such Indemnifying Party does not respond within such
30-day period, such Indemnifying Party shall be deemed to have refused to accept
responsibility to make payment. If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnitee shall be free to pursue such remedies as may be available to such
Indemnitee as contemplated by this Agreement.

 

53



 

(b)       In the event of payment by or on behalf of any Indemnifying Party to
any Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third-Party Claim against any claimant or
plaintiff asserting such Third -Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

 

(c)       In the event of an Action in which the Indemnifying Party is not a
named defendant, if either the Indemnitee or Indemnifying Party shall so
request, the parties shall endeavor to substitute the Indemnifying Party for the
named defendant or otherwise hold the Indemnifying Party as party thereto, if at
all practicable. If such substitution or addition cannot be achieved for any
reason or is not requested, the named defendant shall allow the Indemnifying
Party to manage the Action as set forth in this Section, and the Indemnifying
Party shall fully indemnify the named defendant against all costs of defending
the Action (including court costs, sanctions imposed by a court, attorneys’
fees, experts fees and all other external expenses), the costs of any judgment
or settlement, and the cost of any interest or penalties relating to any
judgment or settlement with respect to such Third-Party Claim.

 

Section 8.08. Remedies Cumulative. The remedies provided in this ‎Article VIII
shall be cumulative and, subject to the provisions of ‎Article VIII, shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.

 

Section 8.09. Existing Litigation. The Existing Lithium Litigation Matters
constitute pre-existing Third-Party Claims, which were initiated prior to the
Separation Date and for which proper notice has been given, and the Company
hereby expressly assumes control of such Existing Lithium Litigation Matters
pursuant to ‎Section 8.04(b) as the Indemnifying Party. The parties further
agree that the Existing Lithium Litigation Matters are and shall remain and be
treated as Third-Party Claims after the Separation Date. Notwithstanding
anything herein to the contrary, (a) the Company agrees to indemnify each Parent
Indemnitee for the Existing Lithium Litigation Matters pursuant to the terms of
indemnification set forth in ‎Article VIII for any and all Losses incurred or
suffered by any Parent Indemnified Party whether such Losses arise or accrue
prior to, on or following the Separation Date, (b) the Company shall consult
with Parent on case management and strategy for such Existing Lithium Litigation
Matters and will consider in good faith Parent’s input in respect thereof, (c)
Parent shall be permitted to participate in such Existing Lithium Litigation
Matters and to retain separate counsel, in each case at Parent’s sole cost and
expense and (d) the Company shall not settle or otherwise resolve any such
Existing Lithium Litigation Matter without Parent’s prior written consent, which
shall not be unreasonably withheld or delayed, unless such settlement or
resolution (i) contains no admission of any wrongdoing or culpability on behalf
of the Company or Parent or any member of their respective Groups, (ii) contains
a full release of both Parent and the Company from all Liability in respect
thereof and (iii) would not, in Parent’s reasonable discretion, be reasonably
likely to either materially prejudice Parent

 

54



 

or any member of its Group in respect of any other ongoing, pending or
threatened Action or result in or cause any increase in the cost of any
insurance coverage maintained by the Parent Group in respect of such matters.
Each of Parent and the Company agrees that the outside legal counsel currently
retained in connection with the Existing Lithium Litigation Matters may continue
to represent the interests of both Parent and the Company, subject to ‎Section
8.04(b).

 

Article IX
Miscellaneous

 

Section 9.01. Termination. (a) This Agreement may be terminated:

 

(i)       at any time by the mutual consent of Parent and the Company;

 

(ii)       at any time prior to the Separation Date by Parent in its sole and
absolute discretion and without the consent of the Company or any other Person;
and

 

(iii)       solely with respect to the obligations of the parties pursuant to
‎Article IV (including the obligation to pursue or effect the Distribution), by
Parent, in its sole and absolute discretion and without the consent of the
Company or any other Person, at any time prior to the Distribution.

 

(b)       In the event of any termination of this Agreement pursuant to ‎Section
9.01(a)(i) or ‎(a)(ii), no party to this Agreement (or any of its directors,
officers, members or managers) shall have any Liability or further obligation to
any other party under this Agreement, except for any breach that occurs prior to
such termination. In the event of any termination of this Agreement on or after
the Separation Date, only the provisions of ‎Article IV will terminate and the
other provisions of this Agreement and each Ancillary Agreement shall remain in
full force and effect.

 

Section 9.02. Expenses. Parent and the Company shall each bear the costs and
expenses incurred or paid in connection with the Separation, the IPO, the
Distribution and any other related transaction, as applicable, set forth below
their respective names on Schedule 9.02. All other third-party fees, costs and
expenses paid or incurred in connection with the foregoing (except as
specifically allocated pursuant to the terms of this Agreement or any Ancillary
Agreement) will be paid by the party incurring such fees or expenses, whether or
not the Separation Date or a Distribution occurs, or as otherwise agreed by the
parties in writing.

 

Section 9.03. Dispute Resolution. In the event of any dispute or disagreement
between any member of the Parent Group, on one hand, and any member of the
Lithium Group, on the other hand, as to the interpretation of any provision of
the Agreement or any Ancillary Agreement or the performance of any obligations
hereunder or thereunder (a “Dispute”), the Dispute, upon written request of
Parent or the Company, as applicable, shall first be referred to senior managers
of the parties for resolution. Following any written request delivered pursuant
to the foregoing, such senior managers of the parties

 

55



 

shall promptly meet in a good-faith effort to resolve the Dispute. If such
senior managers are not able to resolve the Dispute within sixty (60) days after
such initial meeting, the Dispute shall be further referred to an independent
member of the Parent Board, on the one hand, and the Company Board, on the other
hand, and in either case who is not also a member of the board of directors of
the other party (the “Independent Directors”). Following the referral of such
Dispute in accordance with the foregoing, the Independent Directors shall
promptly meet in a good-faith effort to resolve the Dispute. If the Independent
Directors are unable to resolve the Dispute within sixty (60) days after such
initial meeting, each of Parent and the Company shall be free to exercise all
rights and remedies available under law or equity with respect to such Dispute.

 

Section 9.04. Governing Law; Exclusive Forum. (a) This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, without regard to the conflict of laws principles thereof
that would result in the application of any Law other than the Laws of the State
of Delaware.

 

(b)       With respect to any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
Transactions, each party to this Agreement irrevocably (i) consents and submits
to the exclusive jurisdiction of the Court of Chancery of the State of Delaware,
New Castle County, or, if that court does not have jurisdiction, a federal court
sitting in Wilmington, Delaware, so long as one of such courts shall have
subject matter jurisdiction over such Action; (ii) waives any objection which
such party may have at any time to the laying of venue of any Action brought in
any such court, waives any claim that such Action has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Action, that such court does not have jurisdiction over such party; and (iii)
consents to the service of process at the address set forth for notices in
‎Section 9.11 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable Law.

 

Section 9.05. Waiver of Jury Trial. SUBJECT TO SECTIONS ‎9.04(b) AND ‎9.06
HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION ‎9.05.

 

Section 9.06. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement,

 

56



 

the party or parties who are or are to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative.

 

Section 9.07. Counterparts; Entire Agreement; Conflicting Agreements. (a) This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic copy of a signature shall be deemed
to be, and shall have the same effect as, execution by an original signature.

 

(b)       This Agreement, the Ancillary Agreements, the exhibits, the schedules
and the appendices hereto and thereto contain the entire agreement between the
parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.

 

(c)       In the event of any inconsistency between this Agreement and any
Schedule hereto, the Schedule shall prevail. Subject to ‎Section 8.06(d), in the
event and to the extent that there shall be a conflict between the provisions of
this Agreement and the provisions of any Ancillary Agreement, the Ancillary
Agreement shall control with respect to the subject matter thereof, and this
Agreement shall control with respect to all other matters; provided that in
respect of any Local Separation Agreement, this Agreement shall control with
respect to all matters, except in respect of the provisions set forth on
Schedule 2.02(d). Without limiting the foregoing, except as explicitly provided
in this Agreement, this Agreement shall not govern Tax matters (including any
administrative, procedural and related matters thereto) which shall be
exclusively governed by the Tax Matters Agreement and the Employee Matters
Agreement and to the extent of any inconsistency between this Agreement and
either of the Tax Matters Agreement or Employee Matters Agreement, the terms of
the Tax Matters Agreement or Employee Matters Agreement, as the case may be,
shall govern. If a Subsidiary of Parent and a Subsidiary of the Company are
parties to a Local Separation Agreement entered into prior to the Separation
Date, then any transfer, assumption or payment (other than payments for products
purchased, services provided or royalties accrued after the Separation Date)
between such entities pursuant to this Agreement or any Ancillary Agreement that
is not otherwise transferred, assumed or assigned pursuant to an agreement
between such entities shall be treated as occurring between such entities
pursuant to such Local Separation Agreement on the date of such Local Separation
Agreement.

 

(d)       Parent represents on behalf of itself and each member of the Parent
Group, and the Company represents on behalf of itself and each member of the
Lithium Group, as follows:

 

57



 

(i)       each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement and each Ancillary Agreement
to which it is a party and to consummate the transactions contemplated hereby
and thereby; and

 

(ii)       this Agreement and each Ancillary Agreement to which it is a party
has been (or, in the case of any Ancillary Agreement, will be on or prior to the
Separation Date) duly executed and delivered by it and constitutes, or will
constitute, a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

Section 9.08. No Construction Against Drafter. The parties acknowledge that this
Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the parties. Having acknowledged the foregoing, the
parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.

 

Section 9.09. Assignability. This Agreement (including the License) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that no party hereto may
assign its respective rights or delegate its respective obligations under this
Agreement (including the License) without the express prior written consent of
the other party or parties hereto. Notwithstanding the foregoing, either party
may assign this Agreement without consent in connection with, and nothing in
this ‎Section 9.09 shall be deemed to apply to, (a) a merger transaction in
which such party is not the surviving entity and the surviving entity acquires
or assumes all or substantially all of such party’s assets, or (b) the sale of
all or substantially all of such party’s assets; provided, however, that the
assignee expressly assumes in writing all of the obligations of the assigning
party under this Agreement, and the assigning party provides written notice and
evidence of such assignment and assumption to the non-assigning party. No
assignment permitted by this ‎Section 9.09 shall release the assigning party
from liability for the full performance of its obligations under this Agreement.

 

Section 9.10. Third-Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Parent Indemnitee or Company Indemnitee in their
respective capacities as such, xxii) the provisions of this Agreement are solely
for the benefit of the parties and are not intended to confer upon any Person
(including employees of the parties hereto) except the parties any rights or
remedies hereunder, and xxiii) there are no third-party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the parties hereto) with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

58



 

Section 9.11. Notices. All notices and other communications to be given to any
party under this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or five (5) days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid or electronically
mailed (with a response confirming receipt) and shall be directed to the address
set forth below (or at such other address or e-mail address as such party shall
designate by like notice):

 

If to Parent, to:

 

FMC Corporation
FMC Tower
2929 Walnut Street
Philadelphia, PA 19104
Attention: Executive Vice President and General Counsel

 

Email: General.Counsel@fmc.com

 

If to the Company to:

 

Livent Corporation
FMC Tower
2929 Walnut Street
Philadelphia, PA 19104
Attention: Executive Vice President and General Counsel

 

Email: LiventGeneral.Counsel@livent.com

 

Section 9.12. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties to the fullest extent
possible.

 

Section 9.13. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 9.14. Survival of Covenants. The covenants contained in this Agreement,
indemnification obligations and liability for the breach of any obligations
contained herein, shall survive the Separation Date and the consummation of the
Transactions contemplated by this Agreement and shall remain in full force and
effect indefinitely.

 

59



 

Section 9.15. Waivers of Default. Waiver by any party of any default by the
other party of any provision of this Agreement shall not be deemed a waiver by
the waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party.

 

Section 9.16. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

Section 9.17. Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the schedules, exhibits and
appendices hereto) and not to any particular provision of this Agreement.
Article, Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.

 

60



 

IN WITNESS WHEREOF, the parties have caused this Separation and Distribution
Agreement to be executed by their duly authorized representatives.

 

FMC CORPORATION     By: /s/ Pierre Brondeau   Name: Pierre Brondeau   Title:
Chief Executive Officer


 

LIVENT CORPORATION     By: /s/ Paul Graves   Name: Paul Graves   Title: Chief
Executive Officer and President

 

 

 

